Exhibit 10.1

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Credit Agreement

dated as of August 1, 2018

among

BIO-TECHNE CORPORATION,

the Guarantors from time to time parties hereto,

the Lenders from time to time parties hereto,

and

BMO Harris Bank N.A.,
as Administrative Agent


BMO Capital Markets and J.P. Morgan Chase Bank, N.A.,
as Joint Lead Arrangers and Joint Book Runners

Wells Fargo Bank, National Association and PNC Bank, National Association,
as Syndication Agents,

and

Bank of America, N.A. and Regions Bank,
as Documentation Agents.

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

Section 1.   Definitions; Interpretation

1

Section 1.1

Definitions

1

Section 1.2

Interpretation

28

Section 1.3

Change in Accounting Principles

28

Section 1.4

Rates

29

Section 2.   The Credit Facilities

29

Section 2.1

Commitments

29

Section 2.2

Applicable Interest Rates

29

Section 2.3

Minimum Borrowing Amounts; Maximum Eurodollar Loans

30

Section 2.4

Manner of Borrowing Loans and Designating Applicable Interest Rates

30

Section 2.5

Swing Loans

32

Section 2.6

Maturity of Loans

34

Section 2.7

Prepayments

34

Section 2.8

Default Rate

36

Section 2.9

Evidence of Indebtedness

37

Section 2.10

Fees

37

Section 2.11

Place and Application of Payments

38

Section 2.12

[Reserved]

39

Section 2.13

Commitment Terminations

39

Section 2.14

[Reserved]

39

Section 2.15

Defaulting Lenders

40

Section 2.16

Increase to Commitments

42

Section 3.   Taxes; Change in Circumstances

45

Section 3.1

Withholding Taxes

45

Section 3.2

Other Taxes

48

Section 3.3

Funding Indemnity

48

Section 3.4

Change in Law

49

Section 3.5

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

49

Section 3.6

Increased Cost and Reduced Return

50

 

-i-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

Section 3.7

Mitigation Obligations; Replacement of Lenders

51

Section 3.8

Discretion of Lender as to Manner of Funding

52

Section 4.    Conditions Precedent

53

Section 4.1

Initial Credit Event

53

Section 4.2

All Credit Events

54

Section 5.    Representations and Warranties

55

Section 5.1

Organization and Qualification

55

Section 5.2

Subsidiaries

55

Section 5.3

Authority and Validity of Obligations

56

Section 5.4

Use of Proceeds; Margin Stock

56

Section 5.5

Financial Reports

56

Section 5.6

No Material Adverse Change

57

Section 5.7

Full Disclosure

57

Section 5.8

Intellectual Property, Franchises, and Licenses

57

Section 5.9

Governmental Authority and Licensing

57

Section 5.10

Good Title

58

Section 5.11

Litigation and Other Controversies

58

Section 5.12

Taxes

58

Section 5.13

Approvals

58

Section 5.14

Affiliate Transactions

58

Section 5.15

Investment Company

58

Section 5.16

ERISA

59

Section 5.17

Labor Matters

59

Section 5.18

Compliance with Laws

59

Section 5.19

Anti-Corruption Laws and Sanctions

60

Section 5.20

Other Agreements

60

Section 5.21

Solvency

60

Section 5.22

No Default

60

Section 5.23

No Broker Fees

60

 

-ii-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

Section 6.    Affirmative Covenants

60

Section 6.1

Maintenance of Business

60

Section 6.2

Maintenance of Properties

61

Section 6.3

Taxes and Assessments

61

Section 6.4

Insurance

61

Section 6.5

Financial Reports

61

Section 6.6

Books; Records; Inspection

64

Section 6.7

ERISA

64

Section 6.8

Compliance with Laws

64

Section 6.9

Compliance with Anti-Corruption Laws, Sanctions, etc

65

Section 6.10

Formation of Subsidiaries

66

Section 6.11

Use of Proceeds; Margin Stock

66

Section 6.12

Guaranties

66

Section 7.     Negative Covenants

67

Section 7.1

Borrowings and Guaranties

67

Section 7.2

Liens

69

Section 7.3

Investments, Acquisitions, Loans and Advances

70

Section 7.4

Mergers, Consolidations and Sales

71

Section 7.5

Maintenance of Subsidiaries

71

Section 7.6

Dividends and Certain Other Restricted Payments

72

Section 7.7

Burdensome Contracts With Affiliates

72

Section 7.8

No Changes in Fiscal Year

72

Section 7.9

Change in the Nature of Business

72

Section 7.10

Amendments to Organization Documents; Material Agreements

72

Section 7.11

No Negative Pledges

73

Section 7.12

Subordinated Debt and other Debt

73

Section 7.13

Prepayment of Indebtedness

73

Section 7.14

Use of Proceeds

73

Section 7.15

Inconsistent Agreements

73

Section 7.16

Financial Covenants

74

 

-iii-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

Section 8.    Events of Default and Remedies

74

Section 8.1

Events of Default

74

Section 8.2

Non Bankruptcy Defaults

76

Section 8.3

Bankruptcy Defaults

76

Section 8.4

Notice of Default

76

Section 9.    Administrative Agent

76

Section 9.1

Appointment and Authorization of Administrative Agent

76

Section 9.2

Administrative Agent and its Affiliates

77

Section 9.3

Action by Administrative Agent

77

Section 9.4

Consultation with Experts

77

Section 9.5

Liability of Administrative Agent; Credit Decision

78

Section 9.6

Indemnity

78

Section 9.7

Resignation of Administrative Agent and Successor Administrative Agent

79

Section 9.8

Swing Line Lender

79

Section 9.9

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

80

Section 9.10

Designation of Additional Agents

80

Section 9.11

Certain ERISA Matters

80

Section 10.    The Guarantees

82

Section 10.1

The Guarantees

82

Section 10.2

Guarantee Unconditional

83

Section 10.3

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

84

Section 10.4

Subrogation

84

Section 10.5

Waivers

84

Section 10.6

Limit on Recovery

84

Section 10.7

Stay of Acceleration

84

Section 10.8

Benefit to Guarantors

85

Section 10.9

Guarantor Covenants

85

Section 10.10

Release of Guarantors

85

 

-iv-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

Section 11.    Miscellaneous

85

Section 11.1

No Waiver, Cumulative Remedies

85

Section 11.2

Non‑Business Days

85

Section 11.3

Survival of Representations

85

Section 11.4

Survival of Indemnity and Certain Other Provisions

86

Section 11.5

Sharing of Set Off

86

Section 11.6

Notices

86

Section 11.7

Counterparts

87

Section 11.8

Successors and Assigns

87

Section 11.9

Participants

88

Section 11.10

Assignments

88

Section 11.11

Amendments

91

Section 11.12

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

93

Section 11.13

Headings

93

Section 11.14

Costs and Expenses; Indemnification

94

Section 11.15

Set off

95

Section 11.16

Entire Agreement

95

Section 11.17

Governing Law

95

Section 11.18

Severability of Provisions

96

Section 11.19

Excess Interest

96

Section 11.20

Construction

96

Section 11.21

Lender’s Obligations Several

97

Section 11.22

Submission to Jurisdiction; Waiver of Venue; Service of Process

97

Section 11.23

Waiver of Jury Trial

98

Section 11.24

USA Patriot Act

98

Section 11.25

Confidentiality

98

Section 11.26

No Advisory or Fiduciary Relationship

99

 

-v-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page

 

EXHIBITS:

 

Exhibit A – Form of Notice of Borrowing

Exhibit B – Form of Notice of Continuation/Conversion

Exhibit C-1 – Form of Term Note

Exhibit C-2 – Form of Revolving Note

Exhibit C-3 – Form of Swing Note

Exhibit D – Form of Compliance Certificate

Exhibit E – Form of Additional Guarantor Supplement
Exhibit F – For of Assignment and Assumption

Exhibit G – Form of Credit Commitment Increase Supplement

 

SCHEDULES:

 

Schedule 1 – Commitments

Schedule 5.2 – Subsidiaries

Schedule 7.1 – Existing Indebtedness

 

 

-vi-

--------------------------------------------------------------------------------

 

 

Credit Agreement

 

This Credit Agreement is entered into as August 1, 2018, by and among Bio-Techne
Corporation, a Minnesota corporation (the “Borrower”), the direct and indirect
Domestic Subsidiaries of Borrower from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and BMO Harris Bank N.A., a national banking association,
as Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings ascribed thereto in Section 1.1.

 

Preliminary Statement

 

Borrower has requested, and the Lenders have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.     Definitions; Interpretation.

 

Section 1.1     Definitions. The following terms when used herein shall have the
following meanings:

 

“Acquired Business” means the entity or assets acquired by Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the equity interests of
any Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that Borrower or the Subsidiary is the surviving entity.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR =  LIBOR   1 – Eurodollar Reserve Percentage

 

“Administrative Agent” means BMO Harris Bank N.A., a national banking
association, in its capacity as Administrative Agent hereunder, and any
successor in such capacity pursuant to Section 9.7.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

 

--------------------------------------------------------------------------------

 

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to Loans and the commitment fee payable
under Section 2.10, until the first Pricing Date, the rates per annum shown
opposite Level IV below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

 

Level

Total Leverage

Ratio for Such

Pricing Date

Applicable

Margin for Base

Rate Loans

under Revolving

Credit shall be:

Applicable

Margin for

Eurodollar Loans

under Revolving

Credit shall be:

Applicable

Margin for Base

Rate Loans

under Term

Credit shall be:

Applicable

Margin for

Eurodollar Loans

under Term

Credit shall be:

Applicable

Commitment

Fee shall be:

IV

Greater than or equal to 2.25 to 1.00

0.75%

1.75%

0.75%

1.75%

0.200%

III

Less than 2.25 to 1.00, but greater than or equal to 1.75 to 1.00

0.50%

1.50%

0.50%

1.50%

0.175%

II

Less than 1.75 to 1.00, but greater than or equal to 0.75 to 1.00

0.25%

1.25%

0.25%

1.25%

0.150%

I

Less than 0.75 to 1.00

0.00%

1.00%

0.00%

1.00%

0.125%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
Borrower ending on or after September 30, 2018, the date on which Administrative
Agent is in receipt of Borrower’s most recent financial statements (and, in the
case of the year-end financial statements, audit report) for the fiscal quarter
then ended, pursuant to Section 6.5. The Applicable Margin shall be established
based on the Total Leverage Ratio for the most recently completed fiscal quarter
and the Applicable Margin established on a Pricing Date shall remain in effect
until the next Pricing Date. If Borrower has not delivered its financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 6.5, until such financial statements and audit report are delivered, the
Applicable Margin shall be the highest Applicable Margin (i.e., Level IV shall
apply). If Borrower subsequently delivers such financial statements before the
next Pricing Date, the Applicable Margin established by such late delivered
financial statements shall take effect from the date of delivery until the next
Pricing Date. In all other circumstances, the Applicable Margin established by
such financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date. Each determination of the Applicable
Margin made by Administrative Agent in accordance with the foregoing shall be
conclusive and binding on Borrower and the Lenders absent manifest error.

 

2

--------------------------------------------------------------------------------

 

 

If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Administrative
Agent determines that (i) the Total Leverage Ratio as calculated by Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent for the account of the applicable Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of any Event of Default described
in Section 8.1(j) or (k) with respect to Borrower has occurred and is
continuing, automatically and without further action by the Administrative Agent
or any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent or any Lender, as the case may be, under any other
provision of the Loan Documents. Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Investment Policy” means the Investment Policy dated January 28, 2010,
as adopted by Borrower, as the same may be amended, supplemented or restated
from time to time with the prior written approval of the Required Lenders.

 

“Arrangers” means BMO Capital Markets Corp. and J.P. Morgan Chase Bank, N.A.

 

“Asset Sale” means (a) any sale or other disposition of any Property by any Loan
Party that is not in the ordinary course of business and (b) any issuance or
sale by any Loan Party of any equity interests of any direct or indirect
Subsidiary of Borrower, in each case, to any Person other than (x) a Loan Party
or (y) in the case of any wholly owned Subsidiary of Borrower that is not a Loan
Party, another wholly owned Subsidiary of Borrower that is not a Loan Party.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.10), and accepted by Administrative Agent and the Swing
Line Lender, in substantially the form of Exhibit F or any other form approved
by Administrative Agent and the Swing Line Lender.

 

3

--------------------------------------------------------------------------------

 

 

“Authorized Representative” means those persons shown on the list of officers
provided by Borrower pursuant to Section 4.1 or on any update of any such list
provided by Borrower to Administrative Agent, or any further or different
officers of Borrower so named by any Authorized Representative of Borrower in a
written notice to Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by Administrative Agent
from time to time as its prime commercial rate as in effect on such day, with
any change in the Base Rate resulting from a change in said prime commercial
rate to be effective as of the date of the relevant change in said prime
commercial rate (it being acknowledged and agreed that such rate may not be
Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by Administrative Agent to be the weighted average (rounded upward,
if necessary, to the next higher 1/100 of 1%) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, plus (ii) 1/2 of 1%, and (c) Adjusted LIBOR for deposits in U.S. Dollars
for a one-month interest period for such day plus 1.00%; provided that in no
event will the Base Rate be less than 0%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.2(a).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BIS” means the United States Department of Commerce’s Bureau of Industry and
Security.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

“Borrowing” means the total of Loans of a single Type advanced, continued for an
additional Interest Period, or converted from a different Type into such Type by
the Lenders under the Revolving Credit on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit. A Borrowing is “advanced” on the day Lenders advance
funds comprising such Borrowing to Borrower, is “continued” on the date a new
Interest Period for the same Type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one Type of Loans to the other,
all as determined pursuant to Section 2.4. Borrowings of Swing Loans are made by
the Swing Line Lender in accordance with the procedures set forth in Section
2.5.

 

“Business Day” means any day (other than a Saturday or Sunday) on which
commercial banks are not authorized or required to close in New York, New York,
and, if the applicable Business Day relates to the advance or continuation of,
or conversion into, or payment of a Eurodollar Loan, on which banks are dealing
in U.S. Dollar deposits in the interbank eurodollar market in London, England
and Nassau, Bahamas.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Casualty Event” means any loss of title (other than through a consensual sale,
transfer or other disposition of such Property in accordance with this
Agreement) or any loss of or damage to or any destruction of, or any
condemnation or other taking (including by any Governmental Authority) of, any
Property of any Loan Party. “Casualty Event” shall include any taking of all or
any part of any real Property of any Person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any Legal
Requirement, or by reason of the temporary requisition of the use or occupancy
of all or any part of any real Property of any Person or any part thereof by any
Governmental Authority, or any settlement in lieu thereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof or (c) the making or issuance of any request, rule,
guideline, interpretation, or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, regulations, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

5

--------------------------------------------------------------------------------

 

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 30% or more of
the outstanding capital stock or other equity interests of Borrower on a fully
diluted basis (other than, prior to the date of such conversion, Permitted
Convertible Notes), or (b) occupation of seats (other than vacant seats) of
Borrower by Persons who were neither (i) nominated by the board of directors of
Borrower nor (ii) appointed by directors so nominated.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 4 shall be satisfied or waived in a
manner acceptable to Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Commitment” means, as the context may require, the Revolving Credit Commitment,
the Term Loan Commitment and/or the Incremental Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under Section
414 of the Code.

 

“Credit” means any of the Revolving Credit, the Term Credit and the Incremental
Term Credit.

 

“Credit Commitment Increase Effective Date” is defined in Section 2.16(a).

 

“Credit Commitment Increase Notice” is defined in Section 2.16(a).

 

“Credit Commitment Offered Increase Amount” is defined in Section 2.16(a).

 

“Credit Event” means the advancing of any Loan.

 

“Debt Issuance” means the incurrence by any Loan Party of any Indebtedness after
the Closing Date (other than as permitted by Section 7.1).

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

6

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund any portion of its Commitments (including any Swing Loan
required to be funded by it hereunder) within two (2) Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Swing Loans) within two (2) Business Days of the date when due,
(b) has notified Borrower, the Administrative Agent or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or Borrower, to confirm in
writing to the Administrative Agent and Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Borrower), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Borrower, Swing Line Lender and each Lender.

 

“Default Rate” shall have the meaning set forth in Section 2.8 hereof.

 

“Designated Disbursement Account” means the account of Borrower maintained with
Administrative Agent or its Affiliate and designated in writing to
Administrative Agent as Borrower’s Designated Disbursement Account (or such
other account as Borrower and Administrative Agent may otherwise agree).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

7

--------------------------------------------------------------------------------

 

 

“EBIT” means, with reference to any period, Net Income for such period plus all
amounts deducted in arriving at such Net Income amount in respect of (a)
Interest Expense for such period, and (b) federal, state and local income taxes
for such period, and adjusted for (i) Permitted Acquisition adjustments
including (A) inventory step-ups associated with inventory, (B) one-time
professional fees, (C) any non-recurring fees, expenses or charges including
severance, restructuring charges, relocation costs and one-time compensation
charges, and (D) other non-recurring extraordinary items, provided that cash
adjustments under this subsection (i) are less than or equal to 15% of EBITDA,
(ii) gains or losses realized upon the sale or other disposition of any asset
that is not sold or disposed of in the ordinary course of business, (iii)
extraordinary or non-recurring charges, expenses, gains or losses unrelated to
Permitted Acquisitions, (iv) any gains or losses from an early extinguishment of
indebtedness, and (v) all other non-cash compensation expenses from equity based
compensation and non-cash charges, non-cash expenses or non-cash gains or losses
in such period (excluding any such item that is non-cash during such period but
the subject of a cash payment in a prior or future period). For purposes of this
definition, all references to extraordinary, items, charges, expenses, gains or
losses shall be determined pursuant to generally accepted accounting principles
as in effect in the United States prior to giving effect to Accounting Standards
Update No. 2015-01, Income Statement—Extraordinary and Unusual Items (Subtopic
225-20).

 

“EBITDA” means, with reference to any period, EBIT plus (a) depreciation of
fixed assets, (b) amortization of intangible assets for such period, and (c) the
EBITDA of the target of a Permitted Acquisition during all relevant periods.

 

“EDI” means Exosome Diagnostics, Inc., a Delaware corporation.

 

“EDI Acquisition” means the acquisition by Borrower or a Subsidiary of EDI
pursuant to the EDI Acquisition Agreement.

 

“EDI Acquisition Agreement” means the Agreement and Plan of Merger dated as of
June 25, 2018, by and among Borrower, Enzo Merger Sub, Inc., a Delaware
corporation, EDI and Shareholder Representative Services LLC, a Colorado limited
liability company.

 

“EDI Acquisition Date” means the date on which the EDI Acquisition is
consummated.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(a) (subject to such consents, if any, as may be
required under Section 11.10(a)(iii)); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include Borrower or any Guarantor or
any of Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by Borrower or any of its Subsidiaries.

 

8

--------------------------------------------------------------------------------

 

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, or liability under, any Environmental Law, (b) in connection with
any Hazardous Material, (c) from any abatement, removal, remedial,
investigative, corrective or response action in connection with a Hazardous
Material, Environmental Law or order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), or if such
Person is a limited liability company, membership interests and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of Property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.

 

“Equity Issuance” means, without duplication, (i) any issuance or sale by
Borrower or any other Loan Party after the Closing Date of any Equity Interests
in Borrower or such other Loan Party (including any Equity Interests issued upon
exercise of any warrant or option or equity-based derivative) or any warrants or
options or equity-based derivatives to purchase Equity Interests in Borrower or
such other Loan Party, (ii) any Preferred Stock Issuance by Borrower or any
other Loan Party after the Closing Date or (iii) any contribution to the capital
of Borrower or any other Loan Party after the Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
2.2(b).

 

9

--------------------------------------------------------------------------------

 

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including any emergency, marginal, special, and
supplemental reserves) are imposed by the Board of Governors of the Federal
Reserve System (or any successor) on “eurocurrency liabilities,” as defined in
such Board’s Regulation D (or any successor thereto), subject to any amendments
of such reserve requirement by such Board or its successor, taking into account
any transitional adjustments thereto. For purposes of this definition, the
relevant Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any proration, exemption or offset
under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.

 

“Event of Default” means any event or condition identified as such in Section
8.1.

 

“Excluded Swap Obligation” means any Swap Obligation of a Loan Party (other than
the direct counterparty of such Swap Obligation) if, and to the extent that, all
or a portion of the Guaranty of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guaranty of such Loan Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.7(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) taxes attributable to such Lender’s failure to comply with Section 3.1(b)
and (d) any U.S. federal withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 28, 2016, (as extended, renewed, amended, restated or otherwise modified
from time to time prior to the date hereof), among Bio-Techne Corporation, the
Guarantors party thereto, the Lenders party thereto, and BMO Harris Bank N.A.,
as administrative agent thereunder.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation or official rules adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

10

--------------------------------------------------------------------------------

 

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate.

 

“Final Maturity Date” means, as of any date of determination, the latest
Maturity Date for any of the credit facilities or Loans then governed by this
Agreement.

 

“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer or treasurer of such Person.
Unless otherwise specified, all references herein to a Financial Officer means a
Financial Officer of Borrower.

 

“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia.

 

“Fronting Exposure” means at any time there is a Defaulting Lender, with respect
to the Swing Line Lender, such Defaulting Lender’s Percentage of outstanding
Swing Loans made by the Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds Transfer and Deposit Account Liability” means the liability of Borrower
or any Guarantor owing to any of the Lenders, or any Affiliates of such Lenders,
arising out of (a) the execution or processing of electronic transfers of funds
by automatic clearing house transfer, wire transfer or otherwise to or from the
deposit accounts of Borrower and/or any Guarantor now or hereafter maintained
with any of the Lenders or their Affiliates, (b) the acceptance for deposit or
the honoring for payment of any check, draft or other item with respect to any
such deposit accounts, and (c) any other deposit, disbursement, and cash
management services, including, without limitation, treasury, depository,
overdraft, credit or debit card, purchase card, electronic funds transfer,
merchant processing services and other cash management arrangements, in each
case afforded to Borrower or any Guarantor by any of such Lenders or their
Affiliates.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

11

--------------------------------------------------------------------------------

 

 

“Government Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such indebtedness or other obligation of the payment or performance of such
indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any indebtedness or other
obligation of any other Person, whether or not such indebtedness or other
obligation is assumed by such Person; provided that for the purposes of this
clause (b) the amount of such indebtedness will be the lesser of: (i) the fair
market value of such asset at such date of determination, and (ii) the amount of
such indebtedness of such other Person; provided, further, that the term
“Guarantee” shall not include endorsements for collection or deposit, in each
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in the ordinary course
of business (other than such obligations with respect to indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor” and “Guarantors” each is defined in Section 6.12(a).

 

“Guaranty” and “Guaranties” each is defined in Section 6.12(a).

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic or a pollutant and includes (a) asbestos, polychlorinated
biphenyls and petroleum (including crude oil or any fraction thereof), (b) any
“hazardous substance” as defined in CERCLA and (c) any material classified or
regulated as “hazardous,” “toxic” or a “pollutant” or words of like import
pursuant to an Environmental Law.

 

12

--------------------------------------------------------------------------------

 

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including the manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation, handling of or corrective or response
action to any Hazardous Material.

 

“Hedging Liability” means the liability of Borrower or any Guarantor to any of
the Lenders, or any Affiliates of such Lenders, in respect of any interest rate,
foreign currency, and/or commodity swap, exchange, cap, collar, floor, forward,
future or option agreement, or any other similar interest rate, currency or
commodity hedging arrangement, as Borrower or such Guarantor, as the case may
be, may from time to time enter into with any one or more of the Lenders party
to this Agreement or their Affiliates; provided, that Hedging Liability shall
not include Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Immaterial Subsidiary” means any Subsidiary designated by Borrower as an
immaterial subsidiary; provided that at no time shall (i) the Total Assets
(determined on a consolidated basis) of all Immaterial Subsidiaries exceed 5% of
the aggregate Total Assets of Borrower and its Subsidiaries on a consolidated
basis or (ii) the total revenues (determined on a consolidated basis) of all
Immaterial Subsidiaries exceed 5% of the aggregate total revenues of Borrower
and its Subsidiaries on a consolidated basis, in each case, as of the last day
of, or for the most recently ended period of, four consecutive fiscal quarters
of Borrower; provided, further, that if, as of the last day of or for any such
period the combined total assets or combined total revenues of all Immaterial
Subsidiaries shall have exceeded (x) 5% of the aggregate Total Assets of
Borrower and its Subsidiaries on a consolidated basis or (y) 5% of the aggregate
total revenues of Borrower and its Subsidiaries on a consolidated basis, as the
case may be, then one or more of such Immaterial Subsidiaries shall for all
purposes of the Loan Documents lose its designation as an Immaterial Subsidiary
at Borrower’s direction (such direction to occur not later than five (5)
Business Days after the earlier of (x) the delivery pursuant to Section 6.5(a)
or (b) of financial statements of Borrower for the period during which either
the amount set forth in clause (x) or (y) shall first have been exceeded and (y)
in the event that as a result of an acquisition, disposition or transfer of
material assets (including equity interests), either the amount set forth in
clause (x) or (y) shall first have been exceeded, the date of such acquisition,
disposition or transfer), or, in the absence of such direction, in descending
order based on the amounts (determined on a consolidated basis for such
Subsidiary and its Subsidiaries) of their total assets or total revenues, as the
case may be, until such excess shall have been eliminated. For purposes of
making calculations under this definition, following the consummation of the EDI
Acquisition and the QT Acquisition the Total Assets and the consolidated total
revenues of Borrower and its Subsidiaries on a consolidated basis as of any date
prior to, or for any period that commenced prior to, the date of consummation of
the EDI Acquisition and the QT Acquisition shall be determined on a pro forma
basis to give effect to the EDI Acquisition and the QT Acquisition and the other
transactions to occur on such date.

 

13

--------------------------------------------------------------------------------

 

 

“Incremental Term Credit” means the credit facility for making Incremental Term
Loans described in Section 2.16 hereof.

 

“Incremental Term Loan Commitment” means any Lender that agrees to make an
additional Term Loan to Borrower, from time to time, after the Closing Date
pursuant to Section 2.16 hereof in an aggregate principal or face amount to be
mutually agreed and set forth in the definitive documentation for such
additional Term Loan.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication) (a)
all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities), (b)
all indebtedness for the deferred purchase price of property or services (other
than trade accounts payable arising in the ordinary course of business), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, and (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 11.14(a).

 

“Interest Coverage Ratio” means, with reference to any period, the ratio of (a)
EBIT of Borrower and its Subsidiaries for the most recently ended four fiscal
quarters of Borrower to (b) cash Interest Expense of Borrower and its
Subsidiaries for the same previous four fiscal quarters of Borrower and its
Subsidiaries.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount, expense and other fees and
charges associated with indebtedness) of Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan (other than Swing
Loans), the last day of every calendar month and on the maturity date, and (c)
as to any Swing Loan, (i) bearing interest by reference to the Base Rate, the
last day of every calendar month, and on the maturity date and (ii) bearing
interest by reference to the Swing Line Lender’s Quoted Rate, the last day of
the Interest Period with respect to such Swing Loan, and on the maturity date.

 

14

--------------------------------------------------------------------------------

 

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, one, two, three or six months thereafter and (b)
in the case of Swing Loans bearing interest at the Swing Line Lender’s Quoted
Rate, on the date one (1) to five (5) Business Days thereafter as mutually
agreed by Borrower and the Swing Line Lender, provided, that:

 

(i)       no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

 

(ii)      no Interest Period with respect to any portion of the Term Loan shall
extend beyond a date on which Borrower is required to make a scheduled payment
of principal on the Term Loan, unless the sum of (a) the aggregate principal
amount of the Term Loan that constitutes Base Rate Loans plus (b) the aggregate
principal amount of the Term Loan that constitutes Eurodollar Loans with
Interest Periods expiring on or before such date equals or exceeds the portion
of the principal amount to be paid on the Term Loan, on such payment date;

 

(iii)     whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iv)     for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which that LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

15

--------------------------------------------------------------------------------

 

 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any Governmental
Authority, whether federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 11.10 and, unless the context otherwise requires, the
Swing Line Lender.

 

“Lending Office” is defined in Section 3.7.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Borrowing of
Eurodollar Loans for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion).

 

“LIBOR” means, with respect to any Borrowing of Eurodollar Loans for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that in no event will LIBOR be less than 0%; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
LIBO Rate shall be the “Interpolated Rate”.

 

“Lien” means any mortgage, lien, security interest, pledge, charge, hypothec,
deemed trust, right or encumbrance of any kind in respect of any Property,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement; provided, however, that
financing statements filed in connection with true leases or operating leases
shall not constitute a “Lien” for purposes of this Agreement.

 

“Loan” means any Term Loan, Revolving Loan or Swing Loan, whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “Type” of
Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Guaranties, and
each other instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.

 

“Loan Parties” means Borrower and each Guarantor, collectively.

 

“Mandate Letter” means the Mandate Letter and Term Sheet, dated as of June 1,
2018, between the Administrative Agent and Borrower.

 

16

--------------------------------------------------------------------------------

 

 

“Material Agreement” means any agreement or contract to which Borrower or any of
its Subsidiaries is a party the termination of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of Borrower or of Borrower and its Subsidiaries taken as
a whole, (b) a material impairment of the ability of Borrower or any Subsidiary
to perform its material obligations under any Loan Document or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against Borrower or any Subsidiary of any Loan Document or the rights and
remedies of Administrative Agent and the Lenders thereunder.

 

“Maturity Date” means (a) with respect to the Revolving Credit, the Revolving
Credit Termination Date, (b) with respect to the Term Credit, the Term Loan
Maturity Date and (c) with respect to any other credit facility, such maturity
date as determined in accordance with this Agreement.

 

“MFN Margin” is defined in Section 2.16(d).

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means:

 

(a)     with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), an amount equal to the proceeds thereof in the form of cash
and cash equivalents (including, but not limited to, any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable, or by the sale, transfer or
other disposition of any non-cash consideration received in connection therewith
or otherwise, but only as and when received) received by any Loan Party
(including cash proceeds subsequently received (as and when received by any Loan
Party) in respect of non-cash consideration initially received) net of (i)
selling expenses (including brokers’ fees or commissions, legal, investment
banking, accounting and other professional and transactional fees, transfer and
similar taxes and Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale (after taking into account any available tax
credits or deductions and any tax sharing arrangements)), (ii) amounts provided
as a reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Loan Party associated with the properties sold in
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve (other than as a result of payments made
thereunder), such amounts shall constitute Net Cash Proceeds), and (iii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for Borrowed Money that is secured by a Lien on the properties sold
in such Asset Sale (so long as such Lien was permitted to encumber such
properties under Section 7.2 at the time of such sale) and which is repaid with
such proceeds (other than any such Indebtedness for Borrowed Money assumed by
the purchaser of such properties);

 

17

--------------------------------------------------------------------------------

 

 

(b)     with respect to any (i) Debt Issuance, (ii) Equity Issuance or (iii)
other issuance or sale of Equity Interests by any Loan Party or any of their
respective Subsidiaries, an amount equal to the cash proceeds thereof received
by any Loan Party, net of fees, commissions, costs and other expenses incurred
in connection therewith; and

 

(c)     with respect to any Casualty Event, an amount equal to the cash
insurance proceeds, condemnation awards and other compensation received by any
Loan Party in respect thereof, net of all costs and expenses incurred in
connection with the collection of such proceeds, awards or other compensation in
respect of such Casualty Event.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, Borrower or
another Subsidiary, and (b) the net income (or net loss) of any Person (other
than a Subsidiary) in which Borrower or any of its Subsidiaries has an equity
interest in, except to the extent of the amount of dividends or other
distributions actually paid to Borrower or any of its Subsidiaries during such
period.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 11.11 and (ii) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” and “Notes” each is defined in Section 2.9.

 

“Obligations” means all obligations of Borrower to pay principal and interest on
the Loans, all fees and charges payable hereunder, and all other payment
obligations of Borrower or any of its Subsidiaries arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired; provided, that Obligations shall not include
Excluded Swap Obligations.

 

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

 

“OFAC Event” means the event specified in Section 6.9.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

18

--------------------------------------------------------------------------------

 

 

“Other Connection Taxes” means with respect to any Lender, taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7(b)).

 

“Participant Register” as defined in Section 11.9.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means (i) for each Revolving Lender, the percentage of the total
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment and (ii) for each Term Loan Lender, the percentage of the total
outstanding Term Loans represented by such Term Loan Lender’s outstanding Term
Loans; provided that in the case of Section 2.15 when a Defaulting Lender shall
exist, “Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)     the Acquired Business is in an Eligible Line of Business;

 

(b)     the Acquisition shall not be a Hostile Acquisition and must be
consummated in accordance with the terms of the agreements related thereto, in
material compliance with all applicable laws and in compliance with all
applicable organizational documents;

 

(c)     Acquisitions in respect of which the greater of book value and total
consideration exceeds $100,000,000 shall require the satisfactory audit review
and consent of the Administrative Agent;

 

(d)     if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, Borrower shall have complied with the
requirements of Section 6.12 in connection therewith;

 

(e)     after giving effect to the Acquisition and any Credit Event in
connection therewith, (i) no Default or Event of Default shall exist, and (ii)
Borrower must be in pro forma compliance with respect to the financial covenants
contained in Section 7.16 (looking back four complete fiscal quarters); and

 

19

--------------------------------------------------------------------------------

 

 

(f)     in advance of the EDI Acquisition and any other acquisition in respect
of which the greater of book value and total consideration exceeds $100,000,000,
Borrower shall provide a certificate to the Administrative Agent (i) certifying
that all of the requirements for a Permitted Acquisition will be satisfied on or
prior to closing (in the case of the EDI Acquisition, after giving effect to the
last sentence of this definition) and (ii) other than with respect to the EDI
Acquisition, a reasonably detailed calculation of the pro forma financial
covenant calculations described in subsection (e) above.

 

“Permitted Convertible Notes” means any notes issued by Borrower that are
convertible solely into common stock of Borrower (or converted into cash in lieu
of fractional shares); provided that (a) the stated final maturity thereof shall
be no earlier than 91 days after the Final Maturity Date, and shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the 91st day after the Final Maturity Date (it
being understood that a repurchase of such notes on account of the occurrence of
a “fundamental change” shall not be deemed to constitute a change in the stated
final maturity thereof), (b) such notes shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default or a
“fundamental change”) prior to the 91st day after the Final Maturity Date, (c)
the terms, conditions and covenants of such notes shall be such as are typical
and customary for notes of such type (as determined by the Board of Directors of
Borrower in good faith), (d) no Subsidiary that is not a Loan Party shall
guarantee obligations of Borrower thereunder, and each such guarantee shall
provide for the release and termination thereof, without action by any Person,
upon any release and termination of the Guaranty by such Subsidiary, and (e) the
obligations in respect thereof (and any guarantee thereof) shall not be secured
by any Lien on any asset of Borrower or any Subsidiary.

 

“Permitted Senior Notes” means any senior unsecured notes or subordinated notes,
or any combination of the foregoing, issued by Borrower, provided that (a) with
respect to subordinated notes only, such notes are subordinated in right of
payment to the Obligations under the Loan Documents on terms customary at the
time of the issuance of such notes for high yield subordinated debt securities
issued in a public offering, (b) the stated final maturity of any such notes
shall be no earlier than 91 days after the Final Maturity Date, and shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the 91st day after the Final Maturity Date,
(c) any such notes shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a “fundamental change”)
prior to the 91st day after the Final Maturity Date, (d) the terms, conditions
and covenants of any such notes shall be such as are typical and customary for
notes of such type (as determined by the Board of Directors of Borrower in good
faith), (e) no Subsidiary that is not a Loan Party shall guarantee obligations
of Borrower thereunder, and each such guarantee (i) shall provide for the
release and termination thereof, without action by any Person, upon any release
and termination of the guarantee by such Subsidiary and (ii) with respect to
guarantees of the subordinated notes only, shall be subordinated to the
guarantee by such Subsidiary of the Obligations hereunder, and under any Loan
Document, on terms no less favorable to the Lenders than the subordination
provisions of such notes, and (f) the obligations in respect of any such notes
(including any guarantee thereof) shall not be secured by any Lien on any asset
of Borrower or any Subsidiary.

 

20

--------------------------------------------------------------------------------

 

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization or any
other entity or organization, including a government or agency or political
subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 or Section 430 of the
Code or Section 302 or 303 of ERISA that either (a) is maintained by a member of
the Controlled Group for employees of a member of the Controlled Group or with
respect to which any member of the Controlled Group has any liability or (b) is
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group (i) is then making or accruing an obligation to
make contributions or has any liability or (ii) has within the preceding five
plan years made contributions, or has been obligated to make contributions, or
has any liability.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA, as amended from time to time.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Premises” means the real property owned or leased by Borrower or any
Subsidiary.

 

“Pro Rata Share” means, as for each Lender, its Percentage.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“QT” means QT Holdings Corp., a Delaware corporation.

 

“QT Acquisition” means the acquisition by Borrower or a Subsidiary of QT
pursuant to the QT Acquisition Agreement.

 

“QT Acquisition Agreement” means the Agreement and Plan of Merger dated as of
June 6, 2018, by and among Borrower, Quant Merger Sub, Inc., a Delaware
corporation, QT and J. Richard Crowley, as Securityholder’s Representative.

 

“QT Acquisition Date” means the date on which the QT Acquisition is consummated.

 

“Qualified Acquisition” means an acquisition that (a) is permitted under Section
7.3 and (b) upon the consummation thereof, is designated by a Financial Officer
of Borrower in writing to the Administrative Agent to be a Qualified
Acquisition; provided that the aggregate consideration (whether in the form of
cash, securities, goodwill, or otherwise) with respect to such acquisition shall
not be less than $250,000,000.

 

21

--------------------------------------------------------------------------------

 

 

“Qualified Acquisition Period” means the fiscal quarter in which a Qualified
Acquisition is consummated and the three consecutive fiscal quarters immediately
succeeding such fiscal quarter; provided that another Qualified Acquisition
Period shall not commence until the current Qualified Acquisition Period shall
have terminated and there shall have been at least one fiscal quarter when there
was no Qualified Acquisition Period in effect.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulation
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.

 

“Refinancing Indebtedness” means, in respect of any indebtedness (the “Original
Indebtedness”), any indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and premiums, fees and expenses payable in connection with such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions (other than conditions that were applicable to the Original
Indebtedness) that could result in such stated final maturity occurring on a
date that precedes the stated final maturity of such Original Indebtedness; (c)
such Refinancing Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default or a change in control
or as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 180 days after the Final Maturity Date, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be at
least as long as the weighted average life to maturity of such Original
Indebtedness remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness; (e) if such Original
Indebtedness (including any Guarantee thereof) shall have been subordinated to
the Obligations, such Refinancing Indebtedness (including any Guarantee thereof)
shall also be subordinated to the Obligations on terms not less favorable in any
material respect to the Lenders; and (f) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent.

 

22

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including the abandonment or discarding
of barrels, drums, containers, tanks or other receptacles containing or
previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
aggregate outstanding Loans and Unused Revolving Credit Commitments constitute
more than 50% of the sum of the total outstanding Loans and Unused Revolving
Credit Commitments of the Lenders, subject to a minimum of two (2) Lenders not
constituting Defaulting Lenders at any time that there are two or more Lenders
not constituting Defaulting Lenders. The Loans and Unused Revolving Credit
Commitments of any Defaulting Lender shall be disregarded, so long as such
Lender remains a Defaulting Lender, in determining Required Lenders at any time.

 

“Required Revolving Lenders” means, as of the date of determination thereof,
Lenders whose aggregate outstanding Revolving Loans and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding
Revolving Loans and Unused Revolving Credit Commitments of the Lenders, subject
to a minimum of two (2) Lenders not constituting Defaulting Lenders at any time
that there are two or more Revolving Lenders not constituting Defaulting
Lenders. The Revolving Loans and Unused Revolving Credit Commitments of any
Defaulting Lender who is a Revolving Lender shall be disregarded, so long as
such Lender remains a Defaulting Lender, in determining Required Revolving
Lenders at any time.

 

“Required Term Lenders” means, at any time, Term Loan Lenders holding more than
50% of the outstanding Term Loans, subject to a minimum of two (2) Lenders not
constituting Defaulting Lenders at any time that there are two or more Term Loan
Lenders not constituting Defaulting Lenders. The outstanding Term Loans of any
Defaulting Lender who is a Term Loan Lender shall be disregarded, so long as
such Lender remains a Defaulting Lender, in determining Required Term Lenders at
any time.

 

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans described in Sections 2.1 and 2.5.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans issued for the
account of Borrower hereunder in an aggregate principal or face amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 1 attached hereto and made a part hereof, as the same may be
reduced or modified at any time or from time to time pursuant to the terms
hereof. Subject to increase pursuant to the terms and subject to the conditions
set forth in Section 2.16, Borrower and the Lenders acknowledge and agree that
the Revolving Credit Commitments of the Lenders aggregate $600,000,000 on the
date hereof.

 

23

--------------------------------------------------------------------------------

 

 

“Revolving Credit Commitment Re-Allocation Date” is defined in Section 2.16(c).

 

“Revolving Credit Termination Date” means August 1, 2023, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.13, 8.2 or 8.3.

 

“Revolving Lender” means any Lender with a Revolving Credit Commitment.

 

“Revolving Loan” is defined in Section 2.1 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “Type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.9.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the date of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or any European Union member
state or is otherwise the subject or target of any sanctions administered or
enforced by any of the foregoing, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned, whether individually
or in the aggregate, directly or indirectly, 50% or more by, or controlled by,
any such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, BIS or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
or Her Majesty’s Treasury of the United Kingdom.

 

“Solvency Certificate” means a solvency certificate signed by a Financial
Officer in form and substance reasonably acceptable to the Administrative Agent.

 

24

--------------------------------------------------------------------------------

 

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the sum of the debt and liabilities (including
subordinated and contingent liabilities) of Borrower and its Subsidiaries, taken
as a whole, does not exceed the fair value of the present assets of Borrower and
its Subsidiaries, taken as a whole, (b) the present fair saleable value of the
assets of Borrower and its Subsidiaries, taken as a whole, is greater than the
total amount that will be required to pay the probable debt and liabilities
(including subordinated and contingent liabilities) of Borrower and its
Subsidiaries as they become absolute and matured, (c) Borrower and its
Subsidiaries, taken as a whole, have not incurred, or do not believe that they
will incur, debts or other liabilities, including current obligations, beyond
their ability to pay such debt as they mature in the ordinary course of business
and (d) the capital of Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small to engage in the business of Borrower and its Subsidiaries,
taken as a whole. In computing the amount of contingent liabilities at any time,
such liabilities shall be computed as the amount that, in light of all of the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5).

 

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations , Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by Administrative Agent and is otherwise pursuant
to documentation that is, which is in an amount that is, and which contains
interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies and other material terms that are, in each case, in form and
substance reasonably satisfactory to Required Lenders.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of Borrower or
of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.5.

 

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 11.10.

 

“Swing Line Lender’s Quoted Rate” is defined in Section 2.5(c).

 

“Swing Line Sublimit” means $20,000,000, as reduced pursuant to the terms
hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 2.5.

 

“Swing Note” is defined in Section 2.9.

 

“Taxes” means present or future taxes, levies, imposts, duties, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax, and
penalties applicable thereto.

 

25

--------------------------------------------------------------------------------

 

 

“Term Credit” means the credit facility for the Term Loans described in Section
2.1(b) hereof.

 

“Term Loan” means a Loan made pursuant to Section 2.1(b) or an Incremental Term
Loan made pursuant to Section 2.16.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make Term Loans on the Closing Date for the account of Borrower hereunder in an
aggregate principal or face amount not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto. Borrower and the Lenders
acknowledge and agree that the Term Loan Commitments of the Lenders aggregate
$250,000,000 on the date hereof.

 

“Term Loan Lender” means each Lender with a Term Loan Commitment or an
Incremental Term Loan Commitment pursuant to Section 2.16, or that has been
assigned, in accordance with Section 11.10, outstanding Term Loans hereunder
pursuant to in an Assignment and Assumption in the form of Exhibit F hereto or
other documentation or record (as such term is defined in Section 9-102(a)(70)
of the New York Uniform Commercial Code), pursuant to which such Lender shall
have assumed such outstanding Term Loans as if it had been a Lender hereunder on
the Closing Date.

 

“Term Loan Maturity Date” means August 1, 2023, or such earlier date on which
the Revolving Credit Commitments are terminated in whole pursuant to Section
2.13, 8.2 or 8.3.

 

“Term Note” is defined in Section 2.9.

 

“Total Assets” means all assets of Borrower and its Subsidiaries determined in
accordance with GAAP and as set forth in the consolidated balance sheet of
Borrower and its Subsidiaries as delivered pursuant to Section 6.5(b).

 

“Total Funded Debt” means, at any time the same is to be determined, (a) the sum
(but without duplication) of the principal portion of (i) all Indebtedness for
Borrowed Money of Borrower and its Subsidiaries at such time, and (ii) all
Indebtedness for Borrowed Money of any other Person which is directly or
indirectly guaranteed by Borrower or any of its Subsidiaries or which Borrower
or any of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss, minus (b) the lesser of (x) the
aggregate amount of cash and cash equivalents (in each case free and clear of
all Liens other than nonconsensual Liens permitted under Section 7.2) included
in the consolidated balance sheet of Borrower and its Domestic Subsidiaries as
of such date and (y) $50,000,000.

 

“Total Leverage Ratio” means the ratio of Total Funded Debt of Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter to the EBITDA of
Borrower and its Subsidiaries for the most recently ended four fiscal quarters,
it being understood that to the extent any acquisition shall have occurred
during such period, the Total Leverage Ratio shall be calculated as if such
acquisition occurred at the beginning of such period.

 

“Type” means (i) with respect to Loans, (a) whether such Loan is a Term Loan,
Revolving Loan or Swing Loan and (b) whether such Loan is a Eurodollar Loan or a
Base Rate Loan or (ii) with respect to Commitment increase requests pursuant to
Section 2.16 hereof, whether such increase request is a request for additional
Revolving Credit Commitments or Incremental Term Loan Commitments.

 

26

--------------------------------------------------------------------------------

 

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“United States Bankruptcy Code” means Title 11 of the United States Code, as
amended, or any similar federal or state law in the relief of debtors.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans. Amounts outstanding under the Swing Loans
shall not be considered outstanding for purposes of the calculation of the
revolving credit commitment fee pursuant to Section 2.10(a).

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Voting Stock” of any Person means equity interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by Law) or other equity interests are owned by Borrower and/or one or
more Wholly-Owned Subsidiaries within the meaning of this definition.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent, as
applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

27

--------------------------------------------------------------------------------

 

 

Section 1.2     Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof,”
“herein,” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” Permitted Convertible Notes
shall not constitute equity interests or capital stock of Borrower. All
references to time of day herein are references to New York, New York time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.

 

Section 1.3     Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.5 and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either Borrower or the
Required Lenders may by notice to the Lenders and Borrower, respectively,
require that the Lenders and Borrower negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of Borrower and its Subsidiaries shall be the
same as if such change had not been made. No delay by Borrower or the Required
Lenders in requiring such negotiation shall limit their right to so require such
a negotiation at any time after such a change in accounting principles. Until
any such covenant, standard, or term is amended in accordance with this Section
1.3, financial covenants shall be computed and determined in accordance with
GAAP in effect prior to such change in accounting principles. Without limiting
the generality of the foregoing, Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (A) any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations), or any successor thereto, to value any indebtedness of
Borrower or any Subsidiary at “fair value”, as defined therein, (B) any
treatment of indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such indebtedness in a reduced or bifurcated manner as described
therein, and such indebtedness shall at all times be valued at the full stated
principal amount thereof, (C) any valuation of indebtedness below its full
stated principal amount as a result of application of Financial Accounting
Standards Board Accounting Standards Update No. 2015-03, it being agreed that
indebtedness shall at all times be valued at the full stated principal amount
thereof and (D) without giving effect to any change to GAAP occurring before or
after June 30, 2017, as a result of the adoption of Financial Accounting
Standards Board Accounting Standards Codification 842 (or any other Accounting
Standards Codification having a similar result or effect and related
interpretations), or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on June 30, 2017, it being
further agreed that all liabilities under or in respect of any lease (whether
now outstanding or at any time hereafter entered into or incurred) that, under
GAAP as in effect on June 30, 2017, would be accrued as an operating lease
expense and would not constitute a Capitalized Lease Obligation shall continue
to be treated as operating lease expense in accordance with GAAP as in effect on
June 30, 2017 and shall not constitute a Capital Lease Obligation, in each case,
for purposes of all computations of amounts and ratios referred to herein,
including under Section 7.

 

28

--------------------------------------------------------------------------------

 

 

Section 1.4     Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with any comparable or successor rate thereto, or
replacement rate therefor.

 

 

 

Section 2.     The Credit Facilities.

 

Section 2.1     Commitments.

 

(a)     Subject to the terms and conditions hereof, each Revolving Lender, by
its acceptance hereof, severally and not jointly agrees to make a loan or loans
(individually a “Revolving Loan” and collectively for all the Revolving Lenders
the “Revolving Loans”) in U.S. Dollars to Borrower from time to time on a
revolving basis up to the amount of such Lender’s Revolving Credit Commitment in
effect at such time, subject to any reductions thereof pursuant to the terms
hereof, before the Revolving Credit Termination Date. The sum of the aggregate
principal amount of Revolving Loans and Swing Loans at any time outstanding
shall not exceed the amount of Six Hundred Million and 00/100 Dollars
($600,000,000.00). Each Borrowing of Revolving Loans shall be made ratably by
the Revolving Lenders in proportion to their respective Percentages in effect at
such time. As provided in Section 2.4(a), and subject to the terms hereof,
Borrower may elect that each Borrowing of Revolving Loans be either Base Rate
Loans or Eurodollar Loans. Revolving Loans may be repaid and the principal
amount thereof reborrowed before the Revolving Credit Termination Date, subject
to the terms and conditions hereof.

 

(b)     Subject to the terms and conditions set forth herein, each Term Loan
Lender agrees to make a Term Loan to Borrower, in one full draw, on the Closing
Date, in a principal amount not to exceed such Lender’s Term Loan Commitment.
The Term Loans shall be due in full on the Term Loan Maturity Date. As provided
in Section 2.4(a), and subject to the terms hereof, Borrower may elect that the
Borrowing of Term Loans be either Base Rate Loans or Eurodollar Loans. Amounts
prepaid or repaid in respect of the Term Loans may not be reborrowed.

 

Section 2.2     Applicable Interest Rates.

 

(a)     Base Rate Loans. Each Base Rate Loan made or maintained by a Lender
shall bear interest (computed on the basis of a year of 360 days and the actual
days elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).

 

29

--------------------------------------------------------------------------------

 

 

(b)     Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by Borrower on
each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

 

(c)     Rate Determinations. Administrative Agent shall determine each interest
rate applicable to the Loans hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

 

Section 2.3     Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $500,000 or such greater amount which is an integral multiple of
$100,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
under a Credit shall be in an amount equal to $1,000,000 or such greater amount
which is an integral multiple of $500,000. Without Administrative Agent’s
consent, there shall not be more than fifteen (15) Borrowings of Eurodollar
Loans outstanding hereunder at any one time.

 

Section 2.4     Manner of Borrowing Loans and Designating Applicable Interest
Rates.

 

(a)     Notice to Administrative Agent. Borrower shall give notice to
Administrative Agent by no later than 10:00 a.m.: (i) at least three (3)
Business Days before the date on which Borrower requests the Lenders to advance
a Borrowing of Eurodollar Loans and (ii) on the date Borrower requests the
Lenders to advance a Borrowing of Base Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice of a new Borrowing or, if no such rate is specified, such Loans shall be
Base Rate Loans. Thereafter, subject to the terms and conditions hereof,
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Borrowing or, subject to the minimum amount requirement for
each outstanding Borrowing set forth in Section 2.3, a portion thereof, as
follows: (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, Borrower may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business Day,
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by Borrower. Borrower shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing to Administrative Agent by telephone, facsimile or other electronic
communication acceptable to Administrative Agent (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing), substantially in the form attached hereto as Exhibit A (Notice of
Borrowing) or Exhibit B (Notice of Continuation/Conversion), as applicable, or
in such other form acceptable to Administrative Agent. Notice of the
continuation of a Borrowing of Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of a Borrowing of Base Rate Loans
into Eurodollar Loans must be given by no later than 10:00 a.m. at least three
(3) Business Days before the date of the requested continuation or conversion.
All such notices concerning the advance, continuation or conversion of a
Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, the Type of Loans to
comprise such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. Upon
notice to Borrower by Administrative Agent or the Required Lenders (or, in the
case of an Event of Default under Section 8.1(j) or 8.1(k) with respect to
Borrower, without notice), no Borrowing of Eurodollar Loans shall be advanced,
continued, or created by conversion if any Default or Event of Default then
exists. Borrower agrees that Administrative Agent may rely on any such
telephonic, facsimile or other electronic communication notice given by any
person Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if Administrative Agent has acted in reliance
thereon.

 

30

--------------------------------------------------------------------------------

 

 

(b)     Notice to the Lenders. Administrative Agent shall give prompt
telephonic, facsimile or other approved electronic communication notice to each
affected Lender of any notice from Borrower received pursuant to Section 2.4(a)
above and, if such notice requests such Lenders to make Eurodollar Loans,
Administrative Agent shall give notice to Borrower and each such Lender by like
means of the interest rate applicable thereto promptly after Administrative
Agent has made such determination.

 

(c)     Borrower’s Failure to Notify. If Borrower fails to give notice pursuant
to Section 2.4(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 2.4(a) and
such Borrowing is not prepaid in accordance with Section 2.7(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans.

 

(d)     Disbursement of Loans. Not later than 1:00 p.m. on the date of any
requested advance of a new Borrowing, subject to Section 4, each applicable
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of Administrative Agent in
Minneapolis, Minnesota (or at such other location as Administrative Agent shall
designate). Administrative Agent shall make the proceeds of each new Borrowing
available to Borrower at Administrative Agent’s principal office in Minneapolis,
Minnesota (or at such other location as Administrative Agent shall designate),
by depositing or wire transferring such proceeds to the credit of Borrower’s
Designated Disbursement Account or as Borrower and Administrative Agent may
otherwise agree.

 

31

--------------------------------------------------------------------------------

 

 

(e)     Administrative Agent Reliance on Lender Funding. Unless Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m.) the date on which such Lender is
scheduled to make payment to Administrative Agent of the proceeds of a Loan
(which notice shall be effective upon receipt) that such Lender does not intend
to make such payment, Administrative Agent may assume that such Lender has made
such payment when due and Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to Administrative Agent, such Lender shall, on demand,
pay to Administrative Agent the amount made available to Borrower attributable
to such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to Borrower and
ending on (but excluding) the date such Lender pays such amount to
Administrative Agent at a rate per annum equal to: (i) from the date the related
advance was made by Administrative Agent to the date two (2) Business Days after
payment by such Lender is due hereunder, the Federal Funds Rate for each such
day and (ii) from the date two (2) Business Days after the date such payment is
due from such Lender to the date such payment is made by such Lender, the Base
Rate in effect for each such day. If such amount is not received from such
Lender by Administrative Agent immediately upon demand, Borrower shall, on
demand, repay to Administrative Agent the proceeds of the Loan attributable to
such Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 3.3 so that Borrower shall have no
liability under such Section with respect to such payment.

 

Section 2.5     Swing Loans.

 

(a)     Generally. Subject to the terms and conditions hereof, as part of the
Revolving Credit, the Swing Line Lender may make loans in U.S. Dollars to
Borrower under the Swing Line (individually a “Swing Loan” and collectively the
“Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit. Swing Loans may be availed of from time to time and
borrowings thereunder may be repaid and used again during the period ending on
the Revolving Credit Termination Date. Each Swing Loan shall be in a minimum
amount of $250,000 or such greater amount which is an integral multiple of
$100,000; provided that the Administrative Agent or any of its Affiliates are
permitted to fund small or late-day draws. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow,
prepay and reborrow Swing Loans.

 

(b)     Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to (i)
the sum of the Base Rate plus the Applicable Margin for Base Rate Loans under
the Revolving Credit as from time to time in effect (computed on the basis of a
year of 360 days for the actual number of days elapsed) or (ii) the Swing Line
Lender’s Quoted Rate (computed on the basis of a year of 360 days for the actual
number of days elapsed). Interest on each Swing Loan shall be due and payable by
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise).

 

(c)     Requests for Swing Loans. Borrower shall give Administrative Agent prior
notice (which may be written or oral) no later than 12:00 Noon on the date upon
which Borrower requests that any Swing Loan be made, of the amount and date of
such Swing Loan, and, if applicable, the Interest Period requested therefor.
Administrative Agent shall promptly advise the Swing Line Lender of any such
notice received from Borrower. After receiving such notice, the Swing Line
Lender shall in its discretion quote an interest rate to Borrower at which the
Swing Line Lender would be willing to make such Swing Loan available to Borrower
for the Interest Period so requested (the rate so quoted for a given Interest
Period being herein referred to as “Swing Line Lender’s Quoted Rate”). Borrower
acknowledges and agrees that the interest rate quote is given for immediate and
irrevocable acceptance. If Borrower does not so immediately accept the Swing
Line Lender’s Quoted Rate for the full amount requested by Borrower for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect. Subject to the
terms and conditions hereof, the proceeds of each Swing Loan extended to
Borrower shall be deposited or otherwise wire transferred to Borrower’s
Designated Disbursement Account or as Borrower, Administrative Agent, and the
Swing Line Lender may otherwise agree. Anything contained in the foregoing to
the contrary notwithstanding, the undertaking of the Swing Line Lender to make
Swing Loans shall be subject to all of the terms and conditions of this
Agreement (provided that the Swing Line Lender shall be entitled to assume that
the conditions precedent to an advance of any Swing Loan have been satisfied
unless notified to the contrary by Administrative Agent or the Required
Lenders).

 

32

--------------------------------------------------------------------------------

 

 

(d)     Refunding Loans. In its sole and absolute discretion, the Swing Line
Lender may at any time, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf for such purpose) and with
notice to Borrower and Administrative Agent, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Percentage of the amount of the Swing Loans outstanding on the date
such notice is given. Unless an Event of Default described in Section 8.1(j) or
8.1(k) exists with respect to Borrower, regardless of the existence of any other
Event of Default, each Lender shall make the proceeds of its requested Revolving
Loan available to Administrative Agent for the account of the Swing Line Lender,
in immediately available funds, at Administrative Agent’s office in Minneapolis,
Minnesota (or such other location designated by Administrative Agent), before
12:00 Noon on the Business Day following the day such notice is given.
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swing Line Lender to repay the outstanding Swing Loans.

 

(e)     Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to Section
2.5(d) (because an Event of Default described in Section 8.1(j) or 8.1(k) exists
with respect to Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Percentage of the aggregate
principal amount of Swing Loans that were to have been repaid with such
Revolving Loans. Each Lender that so purchases a participation in a Swing Loan
shall thereafter be entitled to receive its Percentage of each payment of
principal received on the Swing Loan and of interest received thereon accruing
from the date such Lender funded to the Swing Line Lender its participation in
such Loan. The several obligations of the Lenders under this Section shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set off, counterclaim or defense to
payment which any Lender may have or have had against Borrower, any other
Lender, or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of the Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding, or reduction whatsoever.

 

33

--------------------------------------------------------------------------------

 

 

Section 2.6     Maturity of Loans.

 

(a)     Revolving Loans. Each Revolving Loan, both for principal and interest
then outstanding, shall mature and be due and payable by Borrower on the
Revolving Credit Termination Date.

 

(b)     Swing Loans. Each Swing Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by Borrower on the Revolving Credit
Termination Date.

 

(c)     Term Loan. The initial Term Loan made on the Closing Date, both for
principal and interest then outstanding, shall mature and be due and payable by
Borrower on the Term Loan Maturity Date.

 

Section 2.7     Prepayments.

 

(a)     Optional Prepayments. Borrower may prepay in whole or in part, but, if
in part, then: (i) if such Borrowing is of Base Rate Loans, in an amount not
less than $100,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount
not less than $500,000, and (iii) in each case, in an amount such that the
minimum amount required for a Borrowing pursuant to Section 2.3 and 2.5 remains
outstanding, subject to the following notice requirements: any Borrowing of
Eurodollar Loans at any time upon three (3) Business Days prior notice by
Borrower to Administrative Agent or, in the case of a Borrowing of Base Rate
Loans, notice delivered by Borrower to Administrative Agent no later than 10:00
a.m. on the date of prepayment (or, in any case, such shorter period of time
then agreed to by Administrative Agent), such prepayment, in each case, to be
made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans, Eurodollar Loans or Swing Loans, accrued interest thereon to the
date fixed for prepayment plus any amounts due the Lenders under Section 3.3.
Prepayments of Loans under this Section 2.7(a) shall be applied as directed by
Borrower or, absent such direction, in direct order of maturity of the Type of
such Loans prepaid.

 

(b)     Mandatory Prepayments.

 

(i)     Subject to Section 2.16, Borrower shall pay to the Administrative Agent,
for the account of the Term Loan Lenders, on each March 31, June 30, September
30 and December 31, beginning with December 31, 2018, or if any such date is not
a Business Day, on the immediately following Business Day, a principal amount of
the Term Loans equal to 1.25% (i.e., 5.00% per annum) of the initial aggregate
principal amount of such Term Loans (as adjusted from time to time pursuant to
this Section 2.7), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment. To the
extent not previously irrevocably paid in full in cash, all Term Loans shall be
due and payable on the Term Loan Maturity Date.

 

(ii)     Borrower shall (A) on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.13, prepay the Revolving Loans and Swing Loans by
the amount, if any, necessary to reduce the sum of the aggregate principal
amount of Revolving Loans and Swing Loans then outstanding to the amount to
which the Revolving Credit Commitments have been so reduced and (B) on each date
on which the sum of the aggregate outstanding principal amount of Revolving
Loans and Swing Loans exceeds the aggregate Revolving Credit Commitment, prepay
the Revolving Loans and Swing Loans in an aggregate principal amount equal to
such excess.

 

34

--------------------------------------------------------------------------------

 

 

(iii)     Not later than five (5) Business Day following the receipt of any Net
Cash Proceeds of any Debt Issuance by any Loan Party or of any Equity Issuance
by any Loan Party, Borrower shall make prepayments in accordance with Section
2.7(b)(vi) in an aggregate principal amount equal to 100% of such Net Cash
Proceeds.

 

(iv)     Not later than five (5) Business Days following the receipt of any Net
Cash Proceeds of any Asset Sale in excess of $25,000,000 by any Loan Party,
Borrower shall apply an amount equal to 100% of such Net Cash Proceeds in excess
of $25,000,000 to make prepayments in accordance with Section 2.7(b)(vi);
provided, however, that with respect to any Net Cash Proceeds realized under an
Asset Sale described in this Section 2.7(b)(iv), at the election of Borrower (as
notified by Borrower to the Administrative Agent in writing on or prior to the
date of such Asset Sale), and so long as no Event of Default shall have occurred
and be continuing, Borrower or other Loan Party may reinvest all or any portion
of such Net Cash Proceeds in fixed or capital assets of any Loan Party, so long
as within 365 days after the receipt of such Net Cash Proceeds such reinvestment
transactions shall have been consummated (which Borrower shall deliver to the
Administrative Agent a certificate from a Financial Officer setting forth the
estimates of the proceeds to be so expended and a description of the intended
use of such proceeds); provided that, if Borrower or such other Loan Party
enters into binding definitive agreements to reinvest such Net Cash Proceeds in
operating assets of any Loan Party within 365 days of the receipt thereof, such
Loan Party thereof shall be permitted to consummate such reinvestment on or
prior to the date that is 180 days after the date on which such binding
definitive documents are entered into; and provided further, however, that any
Net Cash Proceeds not reinvested in accordance with the terms of, and within the
time frames set forth in, this Section 2.7(b)(iv) shall be promptly applied to
the prepayment of the Loans as set forth in this Section 2.7(b)(iv).

 

(v)     Not later than five (5) Business Days following the receipt of any Net
Cash Proceeds from a Casualty Event by any Loan Party, Borrower shall apply an
amount equal to 100% of such Net Cash Proceeds to make prepayments in accordance
with Section 2.7(b)(vi); provided that Borrower shall not be required to make a
prepayment in accordance with this Section 2.7(b)(v) if and to the extent that
Borrower elects (as notified by Borrower to the Administrative Agent in writing
within 15 days after the date of such Casualty Event), and so long as no Event
of Default shall have occurred and be continuing, to use such Net Cash Proceeds
to repair, replace or restore any Property in respect of which such Net Cash
Proceeds were paid or to reinvest in fixed or capital assets of any Loan Party,
no later than 365 days following the date of receipt of such proceeds (which
Borrower shall deliver to the Administrative Agent a certificate from a
Financial Officer setting forth the estimates of the proceeds to be so expended
and a description of the intended use of such proceeds); provided further that,
if Borrower or such other Loan Party enters into binding definitive agreements
to reinvest such Net Cash Proceeds in operating assets of any Loan Party within
365 days of the receipt thereof, such Loan Party thereof shall be permitted to
consummate such reinvestment on or prior to the date that is 180 days after the
date on which such binding definitive documents are entered into; and provided
further, however, that any Net Cash Proceeds not applied or reinvested in
accordance with the terms of, and within the time frames set forth in, this
Section 2.10(b)(v) shall be promptly applied to the prepayment of the Loans as
set forth in this Section 2.10(b)(v).

 

35

--------------------------------------------------------------------------------

 

 

(vi)     Prepayments of Loans under this Section 2.7(b) shall be applied (A)
first to the next eight scheduled amortization payments for Term Loan Borrowings
in direct order of maturity and thereafter to the remaining amortization
payments for Term Loan Borrowings on a pro rata basis and (B) second, to
Revolving Loan Borrowings, including Swing Line Borrowings, on a pro rata basis
until repaid in full. Each prepayment of Loans under this Section 2.7(b) shall
be made by the payment of the principal amount to be prepaid and, in the case of
any Term Loans, Eurodollar Loans or Swing Loans, accrued interest thereon to the
date of prepayment together with any amounts due the Lenders under Section 3.3.

 

(c)     Unless Borrower otherwise directs, prepayments of Loans under this
Section 2.7(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.

 

(d)     Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.

 

(e)     Any amount of Term Loans paid or prepaid before the Term Loan Maturity
Date hereunder may not be reborrowed.

 

Section 2.8     Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration upon
Administrative Agent’s written notice to Borrower (other than with respect to
any Event of Default described in Section 8.1(j) or (k), in which case no notice
shall be required), Borrower shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the principal amount of
all amounts overdue or outstanding at a rate per annum equal to (i) with respect
to any Loan, a rate per annum equal to 2.00% per annum above the interest rate
that is or would be applicable from time to time to such Loan pursuant to
Section 2.2(a) or Section 2.2(b), as applicable, and (ii) with respect to any
other amount, a rate per annum equal to 2.00% per annum above the rate that
would be applicable to such other amount (the “Default Rate”); provided, that in
the absence of acceleration, the implementation of the Default Rate pursuant to
this Section shall be made at the election of Administrative Agent, acting at
the request or with the consent of the Required Lenders, with written notice to
Borrower; provided further that if any Event of Default pursuant to Section
8.1(j) or Section 8.1(k) shall have occurred, all interest, fees, or other
amounts owed hereunder shall thereafter automatically bear interest at a rate
per annum equal to the Default Rate. While any Event of Default exists or after
acceleration, interest shall be paid on demand of Administrative Agent at the
request or with the consent of the Required Lenders.

 

36

--------------------------------------------------------------------------------

 

 

Section 2.9     Evidence of Indebtedness.

 

(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(b)     Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by Administrative
Agent hereunder from Borrower for the account of the Lenders and each Lender’s
share thereof.

 

(c)     The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, that the failure of Administrative
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Obligations in
accordance with their terms.

 

(d)     Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit C-1 (in the case of its Term Loans and referred
to herein as a “Term Note”), Exhibit C-2 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or Exhibit C-3 (in the case of its
Swing Loans and referred to herein as a “Swing Note”), as applicable (the Term
Notes, Revolving Notes and Swing Note being hereinafter referred to collectively
as the “Notes” and individually as a “Note”). In such event, Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Commitment, or Swing Line
Sublimit, as applicable. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 11.10) be represented by one or more Notes payable to the payee named
therein or its registered assigns pursuant to Section 11.10, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

 

Section 2.10     Fees.

 

(a)     Revolving Credit Commitment Fee. Borrower shall pay to Administrative
Agent for the ratable account of the Revolving Lenders in accordance with their
Percentages a commitment fee at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily Unused Revolving Credit Commitments. Such
commitment fee shall be payable quarterly in arrears on the last day of each
March, June, September, and December in each year (commencing on the first such
date occurring after the date hereof) and on the Revolving Credit Termination
Date, unless the Revolving Credit Commitments are terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.

 

37

--------------------------------------------------------------------------------

 

 

(b)     Administrative Agent Fees. Borrower shall pay to Administrative Agent,
for its own use and benefit, the fees agreed to between Administrative Agent and
Borrower in the Mandate Letter, or as otherwise agreed to in writing between
them.

 

(c)     Upfront Fee. On the Closing Date, Borrower shall pay to each Lender, for
its own use and benefit, a non-refundable upfront fee agreed to between
Administrative Agent and Borrower in the Mandate Letter.

 

Section 2.11     Place and Application of Payments. All payments of principal of
and interest on the Loans, and of all other Obligations payable by Borrower
under this Agreement and the other Loan Documents, shall be made by Borrower to
Administrative Agent by no later than 12:00 Noon on the due date thereof at the
office of Administrative Agent in Minneapolis, Minnesota (or such other location
as Administrative Agent may designate to Borrower), for the benefit of the
Lender(s) entitled thereto. Any payments received after such time shall be
deemed to have been received by Administrative Agent on the next Business Day.
All such payments shall be made in U.S. Dollars, in immediately available funds
at the place of payment, in each case without set off or counterclaim.
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans in which the Lenders
have purchased participating interests ratably to the Lenders and like funds
relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement. If Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to Administrative Agent, at a rate per
annum equal to: (i) from the date the distribution was made to the date two (2)
Business Days after payment by such Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Lender to the date such payment is made by
such Lender, the Base Rate in effect for each such day.

 

Anything contained herein to the contrary notwithstanding (including Section
2.7(b)), all payments and collections received in respect of the Obligations by
Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Obligations or termination of the Commitments as a result of an
Event of Default shall be remitted to Administrative Agent and distributed as
follows:

 

(a)     first, to the payment of any outstanding costs and expenses incurred by
Administrative Agent, and any security trustee therefor, in enforcing rights
under the Loan Documents, and in any event including all costs and expenses of a
character which Borrower has agreed to pay Administrative Agent under Section
11.14 (such funds to be retained by Administrative Agent for its own account
unless it has previously been reimbursed for such costs and expenses by the
Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to Administrative Agent);

 

38

--------------------------------------------------------------------------------

 

 

(b)     second, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(c)     third, to the payment of principal on the Term Loans, Revolving Loans,
Swing Loans, Funds Transfer and Deposit Account Liability and Hedging Liability
(provided that funds from any Person directly or indirectly liable for a Swap
Obligation and that was not an “eligible contract participant” as defined in the
Commodity Exchange Act at the time such Swap Obligation was incurred may not be
used to satisfy such Swap Obligation), the aggregate amount paid to, or held as
collateral security for, the Lenders and, in the case of Hedging Liability,
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(d)     fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Borrower and its Subsidiaries
secured by the Loan Documents (including Funds Transfer and Deposit Account
Liability) (provided that funds from any Person directly or indirectly liable
for a Swap Obligation and that was not an “eligible contract participant” as
defined in the Commodity Exchange Act at the time such Swap Obligation was
incurred may not be used to satisfy such Swap Obligation) to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

 

(e)     finally, to Borrower or whoever else may be lawfully entitled thereto.

 

Section 2.12     [Reserved].

 

Section 2.13     Commitment Terminations.

 

(a)     Optional Revolving Credit Terminations. Borrower shall have the right at
any time and from time to time, upon five (5) Business Days prior written notice
to Administrative Agent (or such shorter period of time agreed to by
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than, and in multiples of, $10,000,000 and (ii) allocated
ratably among the Revolving Lenders in proportion to their respective
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans and Swing Loans. Any termination of the Revolving Credit Commitments below
the Swing Line Sublimit then in effect shall reduce the Swing Line Sublimit by a
like amount. Administrative Agent shall give prompt notice to each Revolving
Lender of any such termination of the Revolving Credit Commitments.

 

(b)     Any termination of the Commitments pursuant to this Section 2.13 may not
be reinstated.

 

Section 2.14     [Reserved].

 

39

--------------------------------------------------------------------------------

 

 

Section 2.15     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.15 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swing Line Lender hereunder; third, as Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the applicable conditions set forth in
Section 4 were satisfied or waived, such payment shall be applied solely to pay
the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Swing Loans are held by the
Lenders pro rata in accordance with the commitments under the applicable
facility without giving effect to clause (a)(iv) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
clause (a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)     Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

40

--------------------------------------------------------------------------------

 

 

(b)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Swing Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.2 are
satisfied at the time of such reallocation (and, unless Borrower shall have
otherwise notified the Administrative Agent at such time, Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate amount of
Revolving Loans and Unused Revolving Credit Commitments of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.
Subject to Section 11.12, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(c)     Cash Collateral, Repayment of Swing Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swing Loans in an amount equal to the Swing Line Lender’s Fronting
Exposure.

 

(d)     Defaulting Lender Cure. If Borrower, the Administrative Agent and the
Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Loans, as applicable, to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to clause (a)(iv) above), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(e)     New Swing Loans. So long as any Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Loans unless it is satisfied
that it will have no Fronting Exposure after giving effect to such Swing Loan.

 

41

--------------------------------------------------------------------------------

 

 

Section 2.16     Increase to Commitments

 

(a)     In the event that Borrower wishes to increase the total Commitments at
any time after the Closing Date and prior to the Final Maturity Date when no
Default or Event of Default has occurred and is continuing (or would result from
such increase) it shall notify Administrative Agent in writing the amount (the
“Credit Commitment Offered Increase Amount”) of such proposed increase (such
notice a “Credit Commitment Increase Notice”) in a minimum amount equal to
$10,000,000. Borrower may request, with the consent of the Administrative Agent
and, if such proposed increase is to the Revolving Credit Commitments, the Swing
Line Lender, but without the consent of any Lender whose commitment is not being
increased, increases to the Commitments on only four (4) occasions and such
increases may only be made up to a cumulative aggregate principal amount of
$200,000,000. Such increases to the total Commitments can be in the form of
additional Revolving Credit Commitments or new Incremental Term Loan Commitments
and shall be set forth in separate definitive documentation to be mutually
agreed between the Administrative Agent, Borrower and the Lenders providing such
additional Revolving Credit Commitments or Incremental Term Loan Commitments, as
applicable. The Credit Commitment Increase Notice shall specify the proposed
Credit Commitment Offered Increase Amount, whether the proposed increase is for
additional Revolving Credit Commitments or Incremental Term Loan Commitments
and, with respect to additional Revolving Credit Commitments, the proposed
effective date of such additional Revolving Credit Commitments or, with respect
to Incremental Term Loan Commitments, the proposed issue date for such
additional Term Loans pursuant to such Incremental Term Loan Commitments (each
such date, the “Credit Commitment Increase Effective Date”), and shall be
accompanied by a certificate executed by one or more duly authorized officers of
Borrower stating that (i) no Default or Event of Default has occurred and is
continuing prior to, or immediately after giving effect to, such increase and
(ii) Borrower is in pro forma compliance with the financial covenants contained
in Section 7.16 after giving effect to the incurrence of any such increase (and
assuming that the commitments under such increase are fully drawn) and any
Permitted Acquisition, refinancing of debt or other event giving rise to a pro
forma adjustment in connection with such increase. The Credit Commitment Offered
Increase Amount shall constitute an offer only to each of the existing Lenders
and does not require the existing Lenders to participate.

 

(b)     Each existing Lender shall be provided a period of ten (10) Business
Days following receipt of the Credit Commitment Increase Notice to notify
Borrower of its desired amount, if any, of such requested additional Revolving
Credit Commitments or new Incremental Term Loan Commitments, as applicable, and,
if the aggregate principal amount requested by the existing Lenders shall exceed
the Credit Commitment Offered Increase Amount, then such additional Commitments
of such Lenders shall be allocated on a pro rata basis according to such
Lenders’ Percentage applicable to the Type of increase requested. Any Lender
which accepts the offer to increase its total Commitment pursuant to Section
2.16(a) shall, in each case, execute a Credit Commitment Increase Supplement
with Borrower, the Administrative Agent and, if the increase is to the Revolving
Credit Commitments, the Swing Line Lender substantially in the form of Exhibit G
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased. No
Lender shall have any obligation, expressed or implied, to increase the amount
of its total Commitment. Only the consent of each Lender increasing its
Commitment shall be required for an increase in the amount of the aggregate
Commitments pursuant to this Section 2.16. No Lender which elects not to
increase the amount of its Commitment may be replaced in respect to its
Commitment as a result thereof without such Lenders’ consent. If necessary,
other eligible financial institutions and investors acceptable to the
Administrative Agent and, if the increase is to the Revolving Credit
Commitments, the Swing Line Lender may become Lenders hereunder to accommodate
the requested increases to the Commitment.

 

42

--------------------------------------------------------------------------------

 

 

(c)     If any Revolving Lender’s Revolving Credit Commitment is increased
pursuant to this Section 2.16, additional Revolving Loans made on or after the
effectiveness thereof (the “Revolving Credit Commitment Re-Allocation Date”)
shall be made pro rata based upon the Pro Rata Share calculated for each
Revolving Lender based on its Percentage in effect on and after such initial
Revolving Credit Commitment Re-Allocation Date except to the extent that any
such pro rata borrowings would result in any Revolving Lender making an
aggregate principal amount of Revolving Loans in excess of its Revolving Credit
Commitment in which case such excess amount shall be allocated to, and made by,
such Revolving Lender with such increased Revolving Credit Commitments to the
extent of, and pro rata based on, their respective Revolving Credit Commitments
otherwise available, and continuation of Eurodollar Loans outstanding on such
Revolving Credit Commitment Re-Allocation Date shall be effected by repayment of
such Eurodollar Loans on the last day of the Interest Period applicable thereto
and the making of new Eurodollar Loans pro rata based on such new Pro Rata
Shares calculated for each Revolving Lender based on its Percentage. In the
event that on any such Revolving Credit Commitment Re-Allocation Date there is
an unpaid principal amount of a Base Rate Loan, Borrower shall make prepayments
thereof and borrowings of Base Rate Loans, so that, after giving effect thereto,
the Base Rate Loans outstanding are held pro rata based on such new Pro Rata
Shares calculated for each Revolving Lender based on its Percentage. In the
event that on any such Revolving Credit Commitment Re-Allocation Date there is
an unpaid principal amount of Eurodollar Loan, such Eurodollar Loan shall remain
outstanding with the respective holders thereof until the expiration of their
respective Interest Periods (unless Borrower elects to prepay any thereof and in
accordance with the applicable provisions of this Agreement), and interest on
and repayments of such Eurodollar Loans will be paid thereon to the respective
Revolving Lender holding such Eurodollar Loan pro rata based upon the respective
principal amounts thereof outstanding. In the case of each increase to the
Revolving Credit Commitments hereunder, all terms and conditions applicable to
such increases shall be identical to the terms and conditions (except with
respect to any upfront fees) applicable to the Revolving Credit Commitments
hereunder on the Closing Date (it being understood that, to the extent that
Borrower or any Revolving Lender desires to add any financial maintenance
covenant for the benefit of any increase to the Revolving Credit Commitments, no
consent shall be required from the Administrative Agent or any of the Lenders if
such financial maintenance covenant is also added for the benefit of all
Revolving Credit Commitments).

 

(d)     If Borrower has requested increases pursuant to this Section 2.16 in the
form of Incremental Term Loan Commitments, such additional Term Loans shall be
term loan A Loans and shall have the pricing, interest rate margins, rate
floors, discounts, premiums, conditions precedent (subject to Section 2.16(f)),
fees and maturity and amortization schedule as set forth in the definitive
documentation for such additional Term Loans as determined by Borrower and the
lenders thereunder; provided that the maturity date of any such additional Term
Loan shall be no earlier than the Term Loan Maturity Date and the weighted
average life of such additional Term Loan shall be no shorter than the then
remaining weighted average life of the then latest maturing Term Loans
hereunder; provided further that, if the applicable interest rate relating to
any such additional Term Loan exceeds the applicable interest rate relating to
any of the Term Loans then outstanding hereunder by more than 0.50% (the “MFN
Margin”) the applicable interest rate relating to the Term Loans then
outstanding shall be adjusted to be equal to the applicable interest rate
relating to such additional Term Loan minus the MFN Margin at such time;
provided however that in determining such applicable interest rates, the
original issue discount or upfront fees (which shall be deemed to constitute a
like amount of original issue discount) paid by Borrower to the Lenders in the
initial primary syndication of such additional Term Loan (but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with Lenders providing such additional Term Loan) shall be included
and equated to the interest rate (with original issue discount being equated to
interest based on an assumed four-year life to maturity). All other terms with
respect to such additional Term Loans shall be identical to the terms applicable
to the initial Term Loans hereunder issued on the Closing Date unless such
alternate terms are reasonably satisfactory to the Administrative Agent and
Borrower (it being understood that, to the extent that any financial maintenance
covenant is added for the benefit of any additional Term Loan, no consent shall
be required from the Administrative Agent or any of the Lenders if such
financial maintenance covenant is also added for the benefit of the then
existing Term Loans hereunder).

 

43

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding anything to the contrary in this Section 2.16, in no
event shall any transaction effected pursuant to this Section 2.16 cause the
aggregate principal amount of Commitments and Term Loans hereunder to exceed
$1,050,000,000 in the aggregate.

 

(f)     Administrative Agent shall have received on or prior to the Credit
Commitment Increase Effective Date, for the benefit of the Lenders, (i)
certified copies of resolutions of the Board of Directors of Borrower
authorizing Borrower to borrow the Credit Commitment Offered Increase Amount,
(ii) Term Note(s) and/or Revolving Note(s), as applicable, duly executed by
Borrower and properly reflecting the increase in the Commitments, (iii) the
Administrative Agent shall have received a certificate executed by one or more
duly authorized officers of Borrower stating that the conditions set forth in
this clause (f) have been satisfied and (iv) any other documents or instruments
as may be requested by Administrative Agent; provided that, immediately prior to
and after giving effect to such increased Commitments and, if applicable, the
issuance of the additional Term Loans in accordance with such new Incremental
Term Loan Commitments, (x) no Default or Event of Default shall have occurred
and be continuing, (y) Borrower shall be in pro forma compliance with the
financial covenants contained in Section 7.16, such determination of pro forma
compliance to be based on the then outstanding principal amount of Loans and (z)
each of the other conditions precedent set forth in Section 4.2 shall have been
satisfied (with each reference to “Credit Event” therein deemed to refer to both
the effectiveness of the increase in the Commitment and any Loans borrowed on
such date).

 

(g)     Upon Borrower’s compliance with the foregoing, Administrative Agent
shall provide written notice of such increase in the Commitments to Borrower and
the Lenders, and the Commitments and Percentages of the Lenders as set forth on
Schedule 1 hereto shall be automatically adjusted in accordance with such
notice, without the need for any further action by any Lender and all such
increases in Commitments shall constitute Obligations of Borrower and shall be
guaranteed with the other Loans and Commitments hereunder on a pari passu basis.

 

(h)     The proceeds of any increases in the Commitments pursuant to this
Section 2.16 shall be used solely for Permitted Acquisitions and general
corporate purposes of Borrower and its Subsidiaries.

 

44

--------------------------------------------------------------------------------

 

 

Section 3.     Taxes; Change in Circumstances.

 

Section 3.1     Withholding Taxes.

 

(a)     Payments Free of Withholding. Except as required by applicable Laws,
each payment by any Loan Party under this Agreement or the other Loan Documents
shall be made without deduction or withholding for or on account of any Taxes.
If any such deduction or withholding is required by applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent),
then the applicable Withholding Agent shall be entitled to make such deduction
or withholding and timely pay the full amount deducted or withheld to the
appropriate Governmental Authority in accordance with Applicable Laws before
penalties attach thereto or interest accrues thereon, and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including deductions and withholdings applicable to additional sums payable
under this Section 3.1) the Lender or the Administrative Agent, as applicable,
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. The Loan Parties shall jointly and severally indemnify
each Lender and the Administrative Agent, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributed to amounts payable under this Section 3.1)
payable or paid by such Lender or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. If a Loan Party pays any
Taxes pursuant to this Section 3.1, it shall deliver official Tax receipts
evidencing that payment or certified copies thereof to the Lender or
Administrative Agent on whose account such withholding was made (with a copy to
Administrative Agent if not the recipient of the original) on or before the
thirtieth day after payment.

 

(b)     U.S. Withholding Tax Exemptions.

 

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to Borrower
and the Administrative Agent, at the time or times reasonably requested by
Borrower or the Administrative Agent and at the time or times prescribed by
applicable Laws, such properly completed and executed documentation reasonably
requested by Borrower or the Administrative Agent or prescribed by applicable
Laws as will permit such payments to be made without withholding or at a reduced
rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower or the
Administrative Agent as will enable Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.1(b)(i) and
(iii) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Without limiting the generality of the
foregoing:

 

45

--------------------------------------------------------------------------------

 

 

(i)     Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) shall, to the extent it is legally entitled
to do so, submit to Borrower and Administrative Agent on or before the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent)
two duly completed and signed copies of (i) either Form W-8BEN or W-8BEN-E, as
applicable (relating to such Lender and entitling it to a complete exemption
from, or reduction of, withholding under the Code on all amounts to be received
by such Lender, including fees, pursuant to the Loan Documents and the
Obligations) or Form W-8ECI (relating to all amounts to be received by such
Lender, including fees, pursuant to the Loan Documents and the Obligations) of
the United States Internal Revenue Service (or successor forms), (ii) solely if
such Lender is claiming exemption from United States withholding Tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a Form W-8BEN or W-8BEN-E, as applicable, or any successor form
prescribed by the Internal Revenue Service, and a certificate satisfactory to
the Administrative Agent representing that such Lender is not a bank for
purposes of Section 881(c) of the Code, is not a 10 percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of Borrower and is not a
controlled foreign corporation related to Borrower (within the meaning of
Section 864(d)(4) of the Code) (a “U.S. Tax Compliance Certificate”), or (iii)
to the extent such Lender is not the beneficial owner, Form W-8IMY, accompanied
by Form W-8ECI, Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate, Form
W-9, and/or other certification documents from each beneficial owner, as
applicable (or applicable successor forms); provided that if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner. Each
Lender that is a United States person (as such term is defined in Section
7701(a)(30) of the Code) shall submit to Borrower and Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), executed copies of Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding Tax.

 

(ii)     Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) shall, to the extent it is legally entitled
to do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or the Administrative Agent to determine
the withholding or deduction required to be made

 

46

--------------------------------------------------------------------------------

 

 

(iii)     If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(c)     Updated Forms. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(d)     Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.1 (including by the payment of additional
amounts pursuant to this Section 3.1), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (d) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (d), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

47

--------------------------------------------------------------------------------

 

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

Section 3.2     Other Taxes. The Loan Parties agree to timely pay to the
relevant Governmental Authority, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes, in the event any such
Taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

 

Section 3.3     Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by such Lender
to fund or maintain any Eurodollar Loan or Swing Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:(a)     any payment, prepayment or conversion of a Eurodollar Loan or
Swing Loan on a date other than the last day of its Interest Period,

 

(b)     any failure (because of a failure to meet the conditions of Section 4 or
otherwise) by Borrower to borrow or continue a Eurodollar Loan or Swing Loan, or
to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan on the date
specified in a notice given pursuant to Section 2.4(a) or 2.5,

 

(c)     any failure by Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

 

(d)     any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to Borrower, with a
copy to Administrative Agent, a certificate setting forth the amount of such
loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive and binding on Borrower absent
manifest error.

 

48

--------------------------------------------------------------------------------

 

 

Section 3.4     Change in Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make or continue to maintain any Eurodollar Loans or to
perform its obligations as contemplated hereby, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, such
Lender shall promptly give notice thereof to Borrower and (i) such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Adjusted LIBOR component of Base Rate, the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBOR component of Base Rate, in each case, until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. Upon receipt of
such notice, (A) Borrower shall prepay on demand the outstanding principal
amount of any such affected Eurodollar Loans, together with all interest accrued
thereon and all other amounts then due and payable to such Lender under this
Agreement; provided, that, subject to all of the terms and conditions of this
Agreement, Borrower may then elect to borrow the principal amount of the
affected Eurodollar Loans from such Lender by means of Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender, and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon LIBOR, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Adjusted LIBOR component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon LIBOR.

 

Section 3.5     Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.

 

(a)     If on or prior to the first day of any Interest Period for any Borrowing
of Eurodollar Loans:

 

(i)     Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR (including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis), or

 

(ii)     the Required Lenders advise Administrative Agent that (i) LIBOR as
determined by Administrative Agent will not adequately and fairly reflect the
cost to such Lenders of funding their Eurodollar Loans for such Interest Period
or (ii) that the making or funding of Eurodollar Loans become impracticable,

 

then Administrative Agent shall forthwith give notice thereof to Borrower and
the Lenders, whereupon until Administrative Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist, the obligations of
the Lenders to make Eurodollar Loans shall be suspended and all Loans shall
thereafter be issued as, or automatically converted to, Base Rate Loans until
such time as such suspension no longer exists.

 

49

--------------------------------------------------------------------------------

 

 

(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate applicable for
determining LIBOR has made a public statement that the administrator of such
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of such LIBO Screen Rate), (x) the administrator of such
LIBO Screen Rate has made a public statement identifying a specific date after
which such LIBO Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication such LIBO Screen Rate), (y) the supervisor for the administrator of
such LIBO Screen Rate has made a public statement identifying a specific date
after which such LIBO Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of such LIBO Screen Rate
or a Government Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and Borrower shall endeavor to establish an alternate rate
of interest to LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 11.11, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 3.5(b), only to the extent the LIBO Screen Rate applicable for
determining LIBOR for such Interest Period is not available or published at such
time on a current basis), (x) any continuation or conversion request that
requests the conversion of any Borrowing of Loans to, or continuation of any
Borrowing of Loans as, a Eurocurrency Loans shall be ineffective, and (y) if any
Borrowing request requests a Eurocurrency Borrowing of Loans denominated in US
Dollars, such Borrowing shall be made as Base Rate Loans; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowing, then
the other Type of Borrowing shall be permitted.

 

Section 3.6     Increased Cost and Reduced Return.

 

(a)     If any Change in Law:

 

(i)     shall subject the Administrative Agent or any Lender (or its Lending
Office) to any Tax, duty or other charge with respect to its Loans, its Notes or
its obligation to make Loans or shall change the basis of taxation of payments
to the Administrative Agent or any Lender (or its Lending Office) of the
principal of or interest on its Loans or any other Loan Document in respect of
its Loans or its obligation to make Loans (except for changes in the rate of Tax
on the overall net income of the Administrative Agent or such Lender or its
Lending Office imposed by the jurisdiction in which the Administrative Agent or
such Lender’s principal executive office or Lending Office is located); or

 

50

--------------------------------------------------------------------------------

 

 

(ii)     shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Loans, its Notes or its obligation to make Loans;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Loan, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 15 days after
demand by such Lender (with a copy to Administrative Agent), Borrower shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

 

(b)     If, after the date hereof, any Lender or Administrative Agent shall have
determined that any Change in Law has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital or liquidity requirements
as a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to Administrative Agent), Borrower shall pay to such Lender, as
applicable, such additional amount or amounts as will compensate such Lender for
such reduction.

 

(c)     A certificate of a Lender claiming compensation under this Section 3.6
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive absent manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

 

Section 3.7     Mitigation Obligations; Replacement of Lenders.

 

(a)     Lending Offices. Each Lender may, at its option, elect to make its Loans
hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Loans to
reduce any liability of Borrower to such Lender hereunder or to avoid the
unavailability of Loans hereunder, so long as such designation is not otherwise
disadvantageous to the Lender.

 

51

--------------------------------------------------------------------------------

 

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.6, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
clause (a) above, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.10), all of its interests, rights
(other than its existing rights to payments pursuant to Section 3.6 or Section
3.1) and obligations under this Agreement and the related Loan Documents to a
Person meeting the relevant qualifications under Section 11.10 that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)     Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.10(a)(iv);

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.3 as though such amounts were a
prepayment) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 3.6 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with applicable law; and

 

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

Section 3.8     Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

52

--------------------------------------------------------------------------------

 

 

Section 4.     Conditions Precedent.

 

Section 4.1     Initial Credit Event. The obligation of each Lender to
participate in the initial Credit Event hereunder is subject to satisfaction or
waiver by the applicable party of the following conditions precedent:

 

(a)     Administrative Agent shall have received each of the following, in each
case (i) duly executed by all applicable parties, (ii) dated a date satisfactory
to Administrative Agent, and (iii) in form and substance satisfactory to
Administrative Agent:

 

(i)     this Agreement and the other applicable Loan Documents duly executed by
Borrower and its Subsidiaries, as Guarantors, and the Lenders;

 

(ii)     if requested by any Lender, such Lender’s duly executed Notes of
Borrower dated the date hereof and otherwise in compliance with the provisions
of Section 2.9;

 

(iii)     evidence of insurance required to be maintained under the Loan
Documents;

 

(iv)     copies of Borrower’s and each Guarantor’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by an Authorized Representative;

 

(v)     copies of resolutions of Borrower’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on Borrower’s and each Guarantor’s behalf, all certified in each
instance by an Authorized Representative;

 

(vi)     copies of the certificates of good standing for Borrower and each
Guarantor (dated no earlier than 30 days prior to the date hereof) from the
office of the secretary of the state of its incorporation or organization and of
each state in which it is qualified to do business as a foreign corporation or
organization;

 

(vii)     a list of Borrower’s Authorized Representatives;

 

(viii)     financing statement, tax, and judgment lien search results against
the Property of Borrower and each Guarantor evidencing the absence of Liens on
its Property except as permitted by Section 7.2;

 

(ix)     the favorable written opinion of counsel to Borrower and each Guarantor
in form and substance satisfactory to the Administrative Agent;

 

(x)     a fully executed Internal Revenue Service Form W-9 for Borrower;

 

(xi)     a Solvency Certificate, duly executed by a Financial Officer,
certifying as to the matters set forth therein and dated as of the Closing Date;

 

(xii)     a certificate of a Responsible Officer of Borrower certifying that
Borrower and its Subsidiaries will have no outstanding indebtedness other than
that which has been previously disclosed and agreed to by the Administrative
Agent;

 

53

--------------------------------------------------------------------------------

 

 

(xiii)     (A) a copy of the EDI Acquisition Agreement; (B) management-prepared
financial statements of EDI for its two most recent fiscal years and for any
fiscal quarters ended within the fiscal year to date and (C) consolidated
projected income statements of Borrower and its subsidiaries (giving effect to
such acquisition) for five years after the date of the EDI Acquisition;

 

(xiv)     (A) a copy of the QT Acquisition Agreement; (B) management-prepared
financial statements of QT for its two most recent fiscal years and for any
fiscal quarters ended within the fiscal year to date and (C) consolidated
projected income statements of Borrower and its subsidiaries (giving effect to
such acquisition) for five years after the date of the QT Acquisition; and

 

(xv)     such other agreements, instruments, documents, certificates, and
opinions as Administrative Agent may reasonably request.

 

(b)     the initial fees called for by Section 2.10, and all other fees and
other amounts due and payable on or prior to the Closing Date and, to the extent
invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by Borrower hereunder,
shall have been paid;

 

(c)     at least fifteen (15) business days prior to the Closing Date the
Administrative Agent shall have received, and the Lenders shall have received
within a reasonable time prior to syndication, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act;

 

(d)     at least five (5) days prior to the Closing Date, Borrower, if it
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, shall deliver to each Lender that so requests a Beneficial Ownership
Certification in relation to it; and

 

(e)     the capital and organizational structure of Borrower and its
Subsidiaries shall be satisfactory to Administrative Agent and the Lenders.

 

Section 4.2     All Credit Events. The obligation of each Lender to participate
in any Credit Event (including any initial Credit Event) hereunder is subject to
the following conditions precedent:

 

(a)     each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date, in which case
such representations and warranties shall be and remain true and correct as of
such earlier date;

 

(b)     no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

 

(c)     in the case of a Borrowing Administrative Agent shall have received the
notice required by Section 2.4; and

 

54

--------------------------------------------------------------------------------

 

 

(d)     such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to
Administrative Agent or any Lender (including Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (b), both inclusive, of this Section;
provided, that the Lenders may continue to make advances under the Revolving
Credit, in the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of Borrower to satisfy one or more of the conditions
set forth above and any such advances so made shall not be deemed a waiver of
any Default or Event of Default or other condition set forth above that may then
exist.

 

Section 5.     Representations and Warranties.

 

Borrower represents and warrants to Administrative Agent and the Lenders as
follows:

 

Section 5.1     Organization and Qualification. Borrower is (a) duly organized
or formed, validly existing, and in good standing as a corporation under the
laws of the State of Minnesota and is not an EEA Financial Institution, (b) has
full and adequate power to own or lease all of its Property and assets and carry
on its business as it is now being conducted, and (c) is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except, with respect to this clause (c),
where the failure to be so licensed or qualified would not, individually or in
the aggregate, have a Material Adverse Effect.

 

Section 5.2     Subsidiaries. Each Subsidiary (a) is duly organized or formed,
validly existing, and in good standing under the laws of the jurisdiction in
which it is organized and each is not an EEA Financial Institution, (b) has full
and adequate power to own or lease all of its Property and assets and carry on
its business as it is now being conducted, and (c) is duly licensed or qualified
and in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except, with respect to this clause (c), where the
failure to be so licensed or qualified would not, individually or in the
aggregate, have a Material Adverse Effect. Schedule 5.2 (as supplemented from
time to time) hereto identifies each Subsidiary, the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and non-assessable and all such shares and other
equity interests indicated on Schedule 5.2 as owned by Borrower or another
Subsidiary are owned, beneficially and of record, by Borrower or such Subsidiary
free and clear of all Liens. There are no outstanding commitments or other
obligations of any Subsidiary to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Subsidiary.

 

55

--------------------------------------------------------------------------------

 

 

Section 5.3     Authority and Validity of Obligations. Borrower has full right,
power, consent, approval and authority to enter into this Agreement and the
other Loan Documents executed by it, to make the borrowings herein provided for,
and to perform all of its obligations hereunder and under the other Loan
Documents executed by it. Each Subsidiary has full right, power, consent,
approval and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, and to perform all of its obligations under the Loan
Documents executed by it. The Loan Documents delivered by Borrower and its
Subsidiaries have been duly authorized, executed, and delivered by such Persons
and constitute valid and binding obligations of Borrower and its Subsidiaries
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by Borrower or any
Subsidiary of any of the matters and things herein or therein provided for, (a)
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon Borrower or any Subsidiary or any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and bylaws, certificate or articles of association and
operating agreement, partnership agreement, or other similar organizational
documents) of Borrower or any Subsidiary, (b) conflict with, contravene or
constitute a default under any material indenture, covenant or agreement of or
affecting Borrower or any Subsidiary or any of their Property, or (c) result in
the creation or imposition of any Lien on any Property of Borrower or any
Subsidiary.

 

Section 5.4     Use of Proceeds; Margin Stock. Borrower shall use the proceeds
of the Term Loans and Revolving Credit on the Closing Date to finance the EDI
Acquisition, the QT Acquisition, refinance the Existing Credit Agreement and for
the payment of fees and expenses in connection therewith and with the closing of
this Agreement. Borrower shall use the proceeds of the Revolving Credit after
the Closing Date for its general working capital purposes, for Permitted
Acquisitions and for such other legal and proper purposes as are consistent with
all applicable laws. Neither Borrower nor any Subsidiary is engaged, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock or in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of any Loan or any other extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

 

Section 5.5     Financial Reports. The consolidated balance sheet of Borrower
and its Subsidiaries as at June 30, 2017, and the related consolidated
statements of income, retained earnings and cash flows of Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of KPMG LLP,
independent public accountants, and the unaudited interim consolidated balance
sheet of Borrower and its Subsidiaries as at March 31, 2018, and the related
consolidated statements of income, retained earnings and cash flows of Borrower
and its Subsidiaries for the 9 months then ended, heretofore furnished to
Administrative Agent and the Lenders, fairly present the consolidated financial
condition of Borrower and its Subsidiaries as at said dates and the consolidated
results of their operations and cash flows for the periods then ended in
conformity with GAAP applied on a consistent basis. Neither Borrower nor any
Subsidiary has contingent liabilities which are material to it other than as
indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 5.5.

 

56

--------------------------------------------------------------------------------

 

 

Section 5.6     No Material Adverse Change. Since June 30, 2017, there has been
no change in the business, condition (financial or otherwise), operations,
performance, assets, properties, liabilities, or business prospects of Borrower
or any Subsidiary except those occurring in the ordinary course of business,
none of which individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

 

Section 5.7     Full Disclosure.

 

(a)     The statements and information furnished to Administrative Agent and the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents and the commitments by the Lenders to provide all or part of the
financing contemplated hereby do not contain any untrue statements of a material
fact or omit a material fact necessary to make the material statements contained
herein or therein not misleading, Administrative Agent and the Lenders
acknowledging that as to any projections furnished to Administrative Agent and
the Lenders, Borrower only represents that the same were prepared on the basis
of information and estimates Borrower believed to be reasonable. There is no
fact peculiar to Borrower or any Subsidiary that Borrower has not disclosed to
the Administrative Agent in writing that materially adversely affects Borrower
or its Subsidiaries nor, so far as Borrower now can reasonably foresee, is
reasonably likely to have a Material Adverse Effect.

 

(b)     As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

 

(c)     Borrower is not an entity whose assets are deemed to be “plan assets”
(within the meaning of the Plan Asset Regulations).

 

Section 5.8     Intellectual Property, Franchises, and Licenses. Borrower and
its Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known material conflict with
any material patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person.

 

Section 5.9     Governmental Authority and Licensing. Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local Governmental Authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of Borrower, threatened.

 

57

--------------------------------------------------------------------------------

 

 

Section 5.10     Good Title. Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of Borrower and its Subsidiaries
furnished to Administrative Agent and the Lenders (except for sales of assets in
the ordinary course of business), subject to no Liens other than such thereof as
are permitted by Section 7.2.

 

Section 5.11     Litigation and Other Controversies. There is no litigation, EU
Bail-In Action, or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of Borrower threatened, against Borrower or any
Subsidiary or any of their Property which if adversely determined, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

Section 5.12     Taxes. All tax returns required to be filed by Borrower or any
Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees, and other governmental charges upon Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except (a) such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided, or (b) where the aggregate amount of such taxes,
assessments, fees and other governmental charges is less than $250,000. Borrower
does not know of any proposed additional tax assessment against it or its
Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts. Adequate provisions in accordance with GAAP for taxes on
the books of Borrower and each Subsidiary have been made for all open years, and
for its current fiscal period.

 

Section 5.13     Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by Borrower
or any Subsidiary of any Loan Document, except for such approvals which have
been obtained prior to the date of this Agreement and remain in full force and
effect.

 

Section 5.14     Affiliate Transactions. Neither Borrower nor any Subsidiary is
a party to any contracts or agreements with any of its Affiliates (other than
any such contracts or agreements with Wholly-Owned Subsidiaries) on terms and
conditions which are less favorable to Borrower or such Subsidiary than would be
usual and customary in similar contracts or agreements between Persons not
affiliated with each other.

 

Section 5.15     Investment Company. Neither Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

58

--------------------------------------------------------------------------------

 

 

Section 5.16     ERISA. Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA. Neither Borrower nor any Subsidiary has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in part 6 of Subtitle B
of Title I of ERISA. As of the Closing Date, Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans or the Commitments.

 

Section 5.17     Labor Matters. Neither Borrower nor any of its Subsidiaries is
involved in any labor dispute or any other labor matter, including without
limitation the termination of any labor contract, which would reasonably be
expected to have a Material Adverse Effect.

 

Section 5.18     Compliance with Laws.

 

(a)     Borrower and its Subsidiaries are in compliance with the requirements of
all federal, state and local laws, rules and regulations applicable to or
pertaining to their Property or business operations (including the Occupational
Safety and Health Act of 1970, the Americans with Disabilities Act of 1990, and
laws and regulations establishing quality criteria and standards for air, water,
land and toxic or hazardous wastes and substances), where any such
noncompliance, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

(b)     Without limiting the representations and warranties set forth in Section
5.17(a) above, except for such matters, individually or in the aggregate, which
could not reasonably be expected to result in a Material Adverse Effect,
Borrower represents and warrants that: (i) Borrower and its Subsidiaries, and
each of the Premises, comply in all material respects with all applicable
Environmental Laws; (ii) Borrower and its Subsidiaries have obtained all
governmental approvals, permits and authorizations required for their operations
and each of the Premises by any applicable Environmental Law; (iii) Borrower and
its Subsidiaries have not, and Borrower has no knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Premises in any material quantity and,
to the knowledge of Borrower, none of the Premises are adversely affected by any
Release, threatened Release or disposal of a Hazardous Material originating or
emanating from any other property; (iv) none of the Premises contain and have
contained any: (1) underground storage tank, (2) material amounts of asbestos
containing building material, (3) landfills or dumps, (4) hazardous waste
management facility as defined pursuant to RCRA or any comparable state law, or
(5) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law; (vii)
Borrower and its Subsidiaries are not subject to, have no notice or knowledge of
and are not required to give any notice of any Environmental Claim involving
Borrower or any Subsidiary or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be anticipated to
form the basis for an Environmental Claim against Borrower or any Subsidiary or
such Premises; (viii) none of the Premises are subject to any, and Borrower has
no knowledge of any imminent restriction on the ownership, occupancy, use or
transferability of the Premises in connection with any (1) Environmental Law or
(2) Release, threatened Release or disposal of a Hazardous Material; and (ix)
there are no conditions or circumstances at any of the Premises which pose an
unreasonable risk to the environment or the health or safety of Persons.

 

59

--------------------------------------------------------------------------------

 

 

Section 5.19     Anti-Corruption Laws and Sanctions. Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Borrower, its
Subsidiaries and their respective directors, officers and employees and, to the
knowledge of Borrower, its agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions. None of (a) Borrower, any Subsidiary or any Affiliate
thereof, or any of any of their respective directors, officers or employees, or
(b) to the knowledge of Borrower, any agent of Borrower is a Sanctioned Person.
No Borrowing, use of proceeds or transaction contemplated by this Agreement will
result in a violation by any party hereto of Anti-Corruption Laws or Sanctions
applicable to the party.

 

Section 5.20     Other Agreements. Neither Borrower nor any Subsidiary is (i) in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect or (ii) party to any contract or
agreement the performance of which would reasonably be expected to have a
Material Adverse Effect.

 

Section 5.21     Solvency. Borrower and each of its Subsidiaries, individually
and taken in the aggregate, are Solvent.

 

Section 5.22     No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 5.23     No Broker Fees. No broker’s or finder’s fee or commission will
be payable with respect hereto or any of the transactions contemplated hereby;
and Borrower hereby agrees to indemnify Administrative Agent and the Lenders
against, and agrees that it will hold Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees, expenses and disbursements)
arising in connection with any such claim, demand, or liability.

 

Section 6.     Affirmative Covenants.

 

Borrower agrees that, so long as any credit is available to or in use by
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 11.11:

 

Section 6.1     Maintenance of Business. Borrower shall, and shall cause each
Subsidiary (except any Immaterial Subsidiary) to, preserve and maintain its
existence in its jurisdiction of organization as of the Closing Date, except as
otherwise provided in Section 7.4(c). Borrower shall, and shall cause each
Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, consents, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 

60

--------------------------------------------------------------------------------

 

 

Section 6.2     Maintenance of Properties. Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except to the extent
that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person.

 

Section 6.3     Taxes and Assessments. Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all Taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor.

 

Section 6.4     Insurance. Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies acceptable to Administrative Agent in its discretion, all
insurable Property owned by it which is of a character usually insured by
Persons similarly situated and operating like Properties against loss or damage
from such hazards and risks, and in such amounts, as are insured by Persons
similarly situated and operating like Properties; and Borrower shall insure, and
shall cause each Subsidiary to insure, such other hazards and risks (including
business interruption, employers’ and public liability risks) with good and
responsible insurance companies acceptable to Administrative Agent in its
discretion and to the extent usually insured by Persons similarly situated and
conducting similar businesses. Borrower shall, upon the request of
Administrative Agent, furnish to Administrative Agent and the Lenders a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.

 

Section 6.5     Financial Reports. Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to Administrative Agent, each Lender and each of their duly
authorized representatives such information respecting the business and
financial condition of Borrower and each Subsidiary as Administrative Agent or
such Lender may reasonably request; and without any request, shall furnish to
Administrative Agent and the Lenders:

 

(a)     as soon as available, and in any event no later than 45 days after the
last day of the first 3 fiscal quarters of each fiscal year of Borrower, a copy
of the consolidated and consolidating balance sheet of Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrower and its Subsidiaries for the fiscal quarter and for the fiscal year to
date period then ended, each in reasonable detail showing in comparative form
the figures for the corresponding date and period in the previous fiscal year,
prepared by Borrower in accordance with GAAP (subject to the absence of footnote
disclosures and year-end audit adjustments) and certified to by its chief
financial officer or another officer of Borrower acceptable to Administrative
Agent;

 

61

--------------------------------------------------------------------------------

 

 

(b)     as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of Borrower, a copy of the audited consolidated and
consolidating balance sheet of Borrower and its Subsidiaries as of the last day
of the fiscal year then ended and the audited consolidated and consolidating
statements of income, retained earnings, and cash flows of Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of KMPG LLP or another firm of independent
public accountants of recognized national standing, selected by Borrower and
reasonably satisfactory to Administrative Agent and the Required Lenders, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

 

(c)     as soon as available, and in any event no later than 90 days after the
last day of each fiscal year of Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income) (collectively, the “Budget”);

 

(d)     within the period provided in subsection (b) above, the written
statement of the accountants who certified the audit report thereby required
that in the course of their audit they have obtained no knowledge of any Default
or Event of Default, or, if such accountants have obtained knowledge of any such
Default or Event of Default, they shall disclose in such statement the nature
and period of the existence thereof;

 

(e)     promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of Borrower’s or any Subsidiary’s operations and financial
affairs given to it by its independent public accountants and any other
information and reports as may be reasonably requested by the Administrative
Agent;

 

(f)     promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Borrower or any Subsidiary
to its stockholders or other equity holders, and copies of each regular,
periodic or special report, registration statement or prospectus (including all
Form 10 K, Form 10 Q and Form 8 K reports) filed by Borrower or any Subsidiary
with any securities exchange or the Securities and Exchange Commission or any
successor agency;

 

62

--------------------------------------------------------------------------------

 

 

(g)     promptly after receipt thereof, a copy of each audit (excluding routine
audits by the Drug Enforcement Administration, the Centers for Disease Control
and Prevention, the U.S. Department of Agriculture or the U.S. Food and Drug
Administration) made by any regulatory agency of the books and records of
Borrower or any Subsidiary or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to Borrower or any Subsidiary,
or its business;

 

(h)     promptly after knowledge thereof shall have come to the attention of any
responsible officer of Borrower, written notice of (i) any violation of any law,
statute, regulation or ordinance of any governmental entity, or of any agency
thereof which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (ii) any threatened or pending litigation or
governmental or arbitration proceeding or labor controversy against Borrower or
any Subsidiary or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, (iii) the occurrence
of any Default or Event of Default hereunder or (iv) any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such certification;

 

(i)     with each of the financial statements delivered pursuant to subsections
(a) and (b) above, a written compliance certificate in the form attached hereto
as Exhibit D signed by the chief financial officer of Borrower or another
officer of Borrower acceptable to Administrative Agent to the effect that to the
best of such officer’s knowledge and belief no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by
Borrower or any Subsidiary to remedy the same. Such certificate shall also set
forth the calculations supporting the financial covenants set forth in Section
7.16 and, in the case of the compliance certificate delivered pursuant to
subsection (a) above, a certification as to all Immaterial Subsidiaries; and

 

(j)     upon the request of the Administrative Agent, Borrower will promptly
furnish (i) such other information regarding compliance with the terms of the
Loan Documents as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request; or (ii)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation or applicable “know your customer” requirements under the PATRIOT Act
or other applicable anti-money laundering laws.

 

Information required to be delivered or forwarded pursuant to this Section shall
be deemed to have been delivered or forwarded if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the electronic data room or other
electronic platform to which the Lenders have been granted access or shall be
publicly available on the website of the Securities and Exchange Commission at
http://www.sec.gov or on the website of Borrower. Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

 

63

--------------------------------------------------------------------------------

 

 

Section 6.6     Books; Records; Inspection. Borrower shall, and shall cause each
Subsidiary to, keep its books and records in accordance with sound business
practices sufficient to allow the preparation of financial statements in
accordance with GAAP in all material respects, and permit Administrative Agent,
each Lender and each of their duly authorized representatives and agents to
visit and inspect any of its Property, corporate books, and financial records,
to examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees and independent public accountants (and by
this provision Borrower hereby authorizes such accountants to discuss with
Administrative Agent and such Lenders the finances and affairs of Borrower and
its Subsidiaries) at such reasonable times and intervals as Administrative Agent
or any such Lender may designate and, so long as no Default or Event of Default
exists, with reasonable prior notice to Borrower.

 

Section 6.7     ERISA. Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. Borrower shall,
and shall cause each Subsidiary to, promptly notify Administrative Agent and
each Lender of: (a) the occurrence of any reportable event (as defined in
Section 4043 of ERISA) with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by Borrower or any Subsidiary of any material liability, fine or
penalty, or any material increase in the contingent liability of Borrower or any
Subsidiary with respect to any post-retirement Welfare Plan benefit.

 

Section 6.8     Compliance with Laws.

 

(a)     Borrower shall, and shall cause each Subsidiary to, comply in all
respects with the requirements of all federal, state, and local laws, rules,
regulations, ordinances and orders applicable to or pertaining to its Property
or business operations, where any such non-compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property (including, without limitation, all
environmental laws and health industry related regulations).

 

64

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the agreements set forth in Section 6.8(a) above,
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect: (i) comply in
all material respects with, and maintain each of the Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all applicable Environmental Laws; (iii)
obtain and maintain in full force and effect all material governmental approvals
required by any applicable Environmental Law for operations at each of the
Premises; (iv) cure any material violation by it or at any of the Premises of
applicable Environmental Laws; (v) not allow the presence or operation at any of
the Premises of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; (vi) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the Premises
except in the ordinary course of its business and in de minimis amounts; (vii)
within ten (10) Business Days notify Administrative Agent in writing of and
provide any reasonably requested documents upon learning of any of the following
in connection with Borrower or any Subsidiary or any of the Premises: (1) any
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law; (2) any
material Environmental Claim; (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material; (4)
any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other corrective or response action necessary to remove,
remediate, clean up, corrective or abate any material Release, threatened
Release or disposal of a Hazardous Material as required by any applicable
Environmental Law, (ix) abide by and observe any restrictions on the use of the
Premises imposed by any Governmental Authority as set forth in a deed or other
instrument affecting Borrower’s or any Subsidiary’s interest therein; (x)
promptly provide or otherwise make available to Administrative Agent any
reasonably requested environmental record concerning the Premises which Borrower
or any Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy,
and implement any operation or maintenance or corrective actions or other
requirements of any Governmental Authority or Environmental Law, or included in
any no further action letter or covenant not to sue issued by any Governmental
Authority under any Environmental Law.

 

(c)     Borrower will ensure that its assets are not deemed to constitute “plan
assets” (within the meaning of the Plan Asset Regulations).

 

Section 6.9     Compliance with Anti-Corruption Laws, Sanctions, etc.

 

(a)     Borrower shall maintain in effect and enforce policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, anti-money
laundering laws (to the extent applicable) and applicable Sanctions.

 

(b)     Borrower shall at all times comply with the requirements of all
Anti-Corruption Laws, anti-money laundering laws (to the extent applicable) and
Sanctions applicable to Borrower and shall cause each of its Subsidiaries to
comply with the requirements of all Anti-Corruption Laws, anti-money laundering
laws (to the extent applicable) and Sanctions applicable to such Subsidiary.

 

(c)     Borrower shall provide Administrative Agent and the Lenders any
information regarding Borrower, its Affiliates, and its Subsidiaries necessary
for Administrative Agent and the Lenders to comply with all Sanctions applicable
to the Administrative Agent and the Lenders; subject however, in the case of
Affiliates, to Borrower’s ability to provide information applicable to them.

 

65

--------------------------------------------------------------------------------

 

 

(d)     If Borrower obtains actual knowledge or receives any written notice that
Borrower, any Affiliate or any Subsidiary is named on the then current OFAC SDN
List (such occurrence, an “OFAC Event”), Borrower shall promptly (i) give
written notice to Administrative Agent and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the Sanctions, and
Borrower hereby authorizes and consents to Administrative Agent and the Lenders
taking any and all steps Administrative Agent or the Lenders deem necessary, in
their sole discretion, to avoid violation of all applicable laws with respect to
any such OFAC Event, including the requirements of the Sanctions (including the
freezing and/or blocking of assets and reporting such action to OFAC).

 

Section 6.10     Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Domestic Subsidiary (other than an Immaterial Subsidiary),
Borrower shall provide Administrative Agent and the Lenders notice thereof and
timely comply with the requirements of Section 6.12 (at which time Schedule 5.2
shall be deemed amended to include reference to such Subsidiary).

 

Section 6.11     Use of Proceeds; Margin Stock. Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 5.4. Borrower shall not request any Borrowing, and
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing in (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment of giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or, except as otherwise authorized by OFAC or BIS,
in any Sanctioned Country, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto. Neither Borrower nor
any Subsidiary will engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock or in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.

 

Section 6.12     Guaranties.

 

(a)     Guaranties. The payment and performance of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall at all times
be guaranteed by each direct and indirect Domestic Subsidiary (excluding
Immaterial Subsidiaries) of Borrower pursuant to Section 10 or pursuant to one
or more guaranty agreements in form and substance acceptable to Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties” and each such
Subsidiary executing and delivering this Agreement as a Guarantor (including any
Subsidiary hereafter executing and delivering an Additional Guarantor Supplement
in the form called for by Section 10) or a separate Guaranty being referred to
herein as a “Guarantor” and collectively the “Guarantors”).

 

66

--------------------------------------------------------------------------------

 

 

(b)     Further Assurances. Borrower agrees that it shall, and shall cause each
Guarantor to, from time to time at the request of Administrative Agent or the
Required Lenders, execute and deliver such documents and do such acts and things
as Administrative Agent or the Required Lenders may reasonably request. In the
event Borrower or any Guarantor forms or acquires any other Subsidiary after the
date hereof, except as otherwise provided in Section 6.12(a) above, Borrower
shall promptly upon such formation or acquisition cause such newly formed or
acquired Subsidiary to execute and deliver an Additional Guarantor Supplement in
the form called for by Section 10 or a separate Guaranty, and Borrower shall
also deliver to Administrative Agent, or cause such Subsidiary to deliver to
Administrative Agent, at Borrower’s cost and expense, such other instruments,
documents, certificates, and opinions reasonably required by Administrative
Agent in connection therewith.

 

Notwithstanding anything herein to the contrary, if any Subsidiary that is not a
Guarantor (including any Immaterial Subsidiary or any Foreign Subsidiary)
provides a Guarantee in respect of any Permitted Convertible Notes, Permitted
Senior Notes or any other Indebtedness For Borrowed Money having an outstanding
principal amount in excess of $25,000,000 of Borrower or any other Subsidiary,
Borrower shall cause such Subsidiary to, concurrent with providing the Guarantee
in respect of such indebtedness, become a Guarantor in accordance with this
Section 6.12; provided that such Subsidiary shall not be required to comply with
this Section 6.12 if the Administrative Agent and Borrower determine that the
cost or burden or other consequences (including tax consequences) of compliance
therewith is excessive in relation to the practical benefit afforded thereby.

 

Section 7.     Negative Covenants.

 

Section 7.1     Borrowings and Guaranties. Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, issue, incur, assume, create
or have outstanding any Indebtedness for Borrowed Money, or incur liabilities
for interest rate, currency, or commodity cap, collar, swap, or similar hedging
arrangements, or be or become liable as endorser, guarantor, surety or otherwise
for any debt, obligation or undertaking of any other Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any other Person; provided, that the foregoing
shall not restrict nor operate to prevent (without duplication so that
indebtedness that meets any one of the exceptions below shall not count against
any other exception below):

 

(a)     the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability of Borrower and its Subsidiaries owing to Administrative Agent
and the Lenders (and their Affiliates);

 

(b)     purchase money indebtedness and Capitalized Lease Obligations of
Borrower and its Subsidiaries in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;

 

(c)     indebtedness of any Person that becomes a Subsidiary after the date
hereof pursuant to a Permitted Acquisition, which indebtedness exists at the
time such Person becomes a Subsidiary (other than indebtedness incurred in
contemplation of such Person becoming a Subsidiary) in an aggregate amount not
greater than $25,000,000;

 

67

--------------------------------------------------------------------------------

 

 

(d)     obligations of Borrower or any Subsidiary arising out of interest rate,
foreign currency, and commodity hedging agreements entered into with financial
institutions in connection with bona fide hedging activities in the ordinary
course of business and not for speculative purposes;

 

(e)     endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

 

(f)     intercompany advances and indebtedness from time to time owing by any
Subsidiary to Borrower or another Subsidiary or by Borrower to a Subsidiary in
the ordinary course of business to finance working capital needs, in connection
with a Permitted Acquisition;

 

(g)     indebtedness secured by Liens to the extent permitted under Section 7.2;

 

(h)     indebtedness existing on the date hereof and set forth in Schedule 7.1
and any extensions, renewals and replacements of any such indebtedness that do
not increase the outstanding principal amount thereof;

 

(i)     (i) Permitted Convertible Notes, Permitted Senior Notes or any
combination of the foregoing, in an aggregate principal amount not to exceed
$600,000,000 at any time outstanding; provided that (A) at the time of the
incurrence thereof and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (B) Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
Borrower certifying that all the requirements set forth in this subclause (i)
and in the applicable definitions thereof have been satisfied with respect to
such indebtedness, and (ii) any Refinancing Indebtedness in respect of any
indebtedness incurred pursuant to this clause (i);

 

(j)     any earn-out obligation, contingent post-closing purchase price
adjustments or indemnification payments (i)(A) in existence on the Closing Date
or (B) pursuant to the EDI Acquisition Agreement and the QT Acquisition
Agreement, in each case, as in effect on the Closing Date and (ii) in connection
with any other Permitted Acquisition consummated after the Closing Date, to the
extent classified as a liability on the balance sheet of such Person in
conformity with GAAP, so long as Borrower is in pro forma compliance with
respect to the financial covenants contained in Section 7.16; and

 

(k)     unsecured indebtedness of Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding.

 

68

--------------------------------------------------------------------------------

 

 

Section 7.2     Liens. Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, that the foregoing shall not apply to nor operate
to prevent:

 

(a)     Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which Borrower or any Subsidiary is a party or other cash
deposits required to be made in the ordinary course of business, provided in
each case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor;

 

(b)     mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 

(c)     judgment liens and judicial attachment liens not constituting an Event
of Default under Section 8.1(g) and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

 

(d)     Liens on equipment of Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 7.1(b), representing or
incurred to finance the purchase price of such Property; provided that no such
Lien shall extend to or cover other Property of Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the purchase price
of such Property, as reduced by repayments of principal thereon;

 

(e)     Liens on the assets of a Subsidiary in connection with indebtedness
permitted by Section 7.1(c);

 

(f)     any interest or title of a lessor under any operating lease;

 

(g)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

 

(h)     easements, rights of way, restrictions, and other similar encumbrances
affecting real property incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Borrower or any Subsidiary; and

 

(i)     other Liens not described above securing debt or other obligations in an
aggregate outstanding amount not to exceed $2,000,000 at any time.

 

69

--------------------------------------------------------------------------------

 

 

Section 7.3     Investments, Acquisitions, Loans and Advances. Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, make, retain
or have outstanding any investments (whether through purchase of equity
interests or obligations or otherwise) in, or loans or advances to (other than
for travel advances and other similar cash advances made to employees in the
ordinary course of business), any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided that the foregoing shall not apply to nor operate to prevent:

 

(a)     investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

 

(b)     investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c)     investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;

 

(d)     investments in repurchase obligations with a term of not more than 7
days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;

 

(e)     investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

 

(f)     Borrower’s investment existing on the date of this Agreement in its
Subsidiaries or Borrower’s investments from time to time in its Subsidiaries,
and investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

 

(g)     intercompany advances made from time to time by Borrower or a Subsidiary
to another Subsidiary or by a Subsidiary to Borrower in the ordinary course of
business to finance working capital needs;

 

(h)     Permitted Acquisitions provided that Borrower shall be the surviving
entity after any said Permitted Acquisition;

 

(i)     Repurchases of shares of Borrower pursuant to its approved Share
Repurchase Plan provided that Borrower shall achieve a pro forma Total Leverage
Ratio of not greater than 3.00 to 1.00 after any such repurchase;

 

(j)     investments permitted by the Approved Investment Policy; and

 

(k)     other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $50,000,000 in the
aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

70

--------------------------------------------------------------------------------

 

 

Section 7.4     Mergers, Consolidations and Sales. Borrower shall not, nor shall
it permit any Subsidiary to, be a party to any merger, amalgamation,
consolidation, arrangement or reorganization or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided that this Section shall not apply to nor operate to prevent:

 

(a)     the sale or lease of inventory in the ordinary course of business;

 

(b)     the sale, transfer, lease or other disposition of Property of Borrower
and its Subsidiaries to one another in the ordinary course of its business or in
connection with a Permitted Acquisition;

 

(c)     the merger of any Subsidiary with and into Borrower or any other
Subsidiary; provided that, in the case of any merger involving Borrower,
Borrower is the corporation surviving the merger;

 

(d)     the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);

 

(e)     the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of Borrower or its
Subsidiary, has become obsolete or worn out, and which is disposed of in the
ordinary course of business;

 

(f)     a merger of Borrower or any Subsidiary in connection with a Permitted
Acquisition; provided that in the case of any merger involving Borrower,
Borrower is the corporation surviving the merger;

 

(g)     the sale, transfer, lease or other disposition of Property of Borrower
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) for Borrower and its Subsidiaries during any fiscal year
of Borrower in an aggregate amount less than 5% of Total Assets as of the first
day of such fiscal year; and

 

(h)     the dissolution of any Immaterial Subsidiary; provided that (i) no
Default or Event of Default then exists or would result from any such
dissolution and (ii) such dissolutions, individually or in the aggregate, do not
have, and could not reasonably be expected to have, a Material Adverse Effect.

 

Section 7.5     Maintenance of Subsidiaries. Borrower shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any shares of capital stock or other equity interests of a Subsidiary; provided
that the foregoing shall not operate to prevent (a) the issuance, sale, and
transfer to any Person of any shares of capital stock of a Subsidiary solely for
the purpose of qualifying, and to the extent legally necessary to qualify, such
person as a director of such Subsidiary, and (b) any transaction permitted by
Sections 7.3(f), 7.3(k), 7.4(b), 7.4(c) or 7.4(h) above.

 

71

--------------------------------------------------------------------------------

 

 

Section 7.6     Dividends and Certain Other Restricted Payments. Borrower shall
not, nor shall it permit any Subsidiary to, (a) make any distributions by
Borrower or a Domestic Subsidiary to a Foreign Subsidiary, or (b) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock or other equity interests or any warrants, options, or similar instruments
to acquire the same (collectively referred to herein as “Restricted Payments”);
provided, that the foregoing shall not operate to prevent (i) the making of
dividends or distributions by any Subsidiary to Borrower, by any Foreign
Subsidiary to another Foreign Subsidiary, by any Foreign Subsidiary to a
Domestic Subsidiary or by any Domestic Subsidiary to another Domestic Subsidiary
or (ii) (A) Borrower making cash payments in lieu of fractional shares upon
conversions of Permitted Convertible Notes pursuant to the terms thereof or (B)
Borrower making cash payments in lieu of the issuance of fractional shares
representing insignificant interests in Borrower in connection with (x) any
dividend, split or combination of its equity interests, (y) the exercise of
warrants, options or other securities convertible into or exchangeable for
equity interests in Borrower or (z) repurchases of shares of Borrower permitted
under Section 7.3(i). At any time during a Default or an Event of Default,
Borrower shall not, nor shall it permit any Subsidiary to, declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests.

 

Section 7.7     Burdensome Contracts With Affiliates. Borrower shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than with Wholly-Owned
Subsidiaries) on terms and conditions which are less favorable to Borrower or
such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

 

Section 7.8     No Changes in Fiscal Year. The fiscal year of Borrower and its
Domestic Subsidiaries ends on June 30 of each year; and Borrower shall not, nor
shall it permit any Subsidiary to, change its fiscal year from its present
basis.

 

Section 7.9     Change in the Nature of Business. Borrower shall not, nor shall
it permit any Subsidiary to, engage in any business or activity if as a result
the general nature of the business of Borrower or any Subsidiary would be
changed in any material respect from the general nature of the business engaged
in by it as of the Closing Date.

 

Section 7.10     Amendments to Organization Documents; Material Agreements.
Borrower shall not, nor shall it permit any of its Subsidiaries to, amend,
modify or waive in any material respect any term or provision of (a) its
Articles of Incorporation, By-Laws, Operating Agreement or other organizational
documents to the extent that any such amendment, modification or waiver would be
materially adverse to the interests of the Lenders or (b) any Material Agreement
in a manner that (i) is materially adverse to Borrower or any of its
Subsidiaries, the Administrative Agent or any Lender or (ii) could reasonably be
expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------

 

 

Section 7.11     No Negative Pledges. Except with respect to restrictions by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets subject to such leases, licenses or similar agreements)
neither Borrower nor any Subsidiary shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired.

 

Section 7.12     Subordinated Debt and other Debt. Without the prior written
consent of Required Lenders, Borrower shall not, nor shall it permit any
Subsidiary to, (a) other than any amendment or modification for the purpose of
giving effect to the incurrence of Refinancing Indebtedness, amend or modify any
of the terms or conditions relating solely to Subordinated Debt, Permitted
Convertible Notes, Permitted Senior Notes or any Refinancing Indebtedness in
respect of the foregoing, (b) make any payment on account of Subordinated Debt
that is prohibited under the terms of any instrument or agreement subordinating
the same to the Obligations, or (c) other than any prepayment or redemption with
the proceeds of Refinancing Indebtedness in respect thereof, make any voluntary
prepayments of any Subordinated Debt, Permitted Convertible Notes, Permitted
Senior Notes or any Refinancing Indebtedness in respect of the foregoing, or
effect any voluntary redemption thereof. Notwithstanding the foregoing, Borrower
may agree to a decrease in the interest rate applicable thereto or to a deferral
of repayment of any of the principal of or interest on the Subordinated Debt,
Permitted Convertible Notes, Permitted Senior Notes or any Refinancing
Indebtedness in respect of the foregoing beyond the current due dates therefor.

 

Section 7.13     Prepayment of Indebtedness. At any time following the
occurrence and during the continuation of an Event of Default, directly or
indirectly, (a) prepay any indebtedness other than to any Lender or (b)
repurchase, redeem, retire or otherwise acquire any indebtedness.

 

Section 7.14     Use of Proceeds. Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 5.4 and Section 6.11. Borrower shall not request any Borrowing, and
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or, except as otherwise authorized by OFAC or BIS,
in any Sanctioned Country, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Section 7.15     Inconsistent Agreements. Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by Borrower
hereunder or by the performance by Borrower or any of its Subsidiaries of any of
its Obligations hereunder or under any other Loan Document, (b) prohibit any
Guarantee hereof or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of Borrower or any of its Subsidiaries
to (i) pay dividends or make other distributions to Borrower or any other
Subsidiary, or pay any indebtedness owed to Borrower or any other Subsidiary,
(ii) make loans or advances to Borrower or any Subsidiary, or (iii) transfer any
of its assets or properties to Borrower or any other Subsidiary other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the capital stock or assets of any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary to be sold and such sale is permitted hereunder (B)
restrictions or conditions imposed by any agreement relating to purchase money
indebtedness, Capital Leases and other indebtedness permitted by this Agreement
if such restrictions or conditions apply only to the property or assets securing
such indebtedness, and (C) customary provisions in leases and other contracts
restricting the assignment thereof.

 

73

--------------------------------------------------------------------------------

 

 

Section 7.16     Financial Covenants.

 

(a)     Minimum Interest Coverage Ratio. As of the last day of each fiscal
quarter of Borrower, Borrower shall maintain an Interest Coverage Ratio of not
less than 3.00 to 1.00 for the previous four fiscal quarters of Borrower.

 

(b)     Maximum Total Leverage Ratio. As of the last day of each fiscal quarter
of Borrower, Borrower shall not permit the Total Leverage Ratio to be greater
than 3.50 to 1.00; provided that during a Qualified Acquisition Period (and in
connection with calculations to determine whether a Qualified Acquisition or any
related indebtedness will result in Borrower being in compliance with this
clause (b) on a pro forma basis), such ratio shall be increased to 4.00 to 1.00.

 

Section 8.     Events of Default and Remedies.

 

Section 8.1     Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)     default in the payment when due of all or any part of the principal of
or interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any fee or other Obligation payable
hereunder or under any other Loan Document;

 

(b)     default in the observance or performance of any covenant set forth in
Sections 6.1, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.11 or 7;

 

(c)     default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within thirty (30) days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) written notice thereof is given to Borrower
by Administrative Agent;

 

(d)     any representation or warranty made herein or in any other Loan Document
or in any certificate furnished to Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves inaccurate or untrue in any respect (or in any material respect
if such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) as of the date of the issuance or making or
deemed making thereof;

 

74

--------------------------------------------------------------------------------

 

 

(e)     any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder, or Borrower shall contest the validity or
enforceability of any Loan Document or any provision thereof in writing;

 

(f)     default shall occur under any Indebtedness for Borrowed Money (other
than the Loan) issued, assumed or guaranteed by Borrower or any Subsidiary
aggregating in excess of $10,000,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness for Borrowed Money (whether or not such maturity is in
fact accelerated), except with regard to any requirement to deliver cash upon
the conversion of Permitted Convertible Notes, or any such Indebtedness for
Borrowed Money shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);

 

(g)     any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $10,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;

 

(h)     Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by Borrower or any Subsidiary, or
any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against Borrower or any Subsidiary, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

 

(i)     any Change of Control shall occur;

 

(j)     Borrower or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, (ii)
not pay, or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to or acquiesce in, the appointment of a receiver, manager,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate, limited liability, or other applicable organizational action in
furtherance of any matter described in parts (i) through (v) above, or (vii)
fail to contest in good faith any appointment or proceeding described in Section
8.1(k); or

 

75

--------------------------------------------------------------------------------

 

 

(k)     a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Borrower or any Subsidiary, or any substantial part of
any of its Property, or a proceeding described in Section 8.1(j)(v) shall be
instituted against Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days.

 

Section 8.2     Non Bankruptcy Defaults. When any Event of Default (other than
those described in Section 8.1(j) or (k) with respect to Borrower) has occurred
and is continuing, Administrative Agent shall, by written notice to Borrower:
(a) if so directed by the Required Lenders, terminate the remaining Commitments
and all other obligations of the Lenders hereunder on the date stated in such
notice (which may be the date thereof); and (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Loan Documents
without further demand, presentment, protest or notice of any kind.
Administrative Agent, after giving notice to Borrower pursuant to Section 8.1(c)
or this Section 8.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.

 

Section 8.3     Bankruptcy Defaults. When any Event of Default described in
Section 8.1(j) or (k) with respect to Borrower has occurred and is continuing,
then all outstanding Loans, including both interest and principal thereon, shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
the obligation of the Lenders to extend further credit pursuant to any of the
terms hereof shall immediately terminate.

 

Section 8.4     Notice of Default. Administrative Agent shall give notice to
Borrower under Section 8.1(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

Section 9.     Administrative Agent.

 

Section 9.1     Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints BMO Harris Bank N.A. as Administrative Agent under the
Loan Documents and hereby authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that Administrative Agent is not acting as a fiduciary of the
Lenders in respect of the Loan Documents, Borrower or otherwise, and nothing
herein or in any of the other Loan Documents shall result in any duties or
obligations on Administrative Agent or any of the Lenders except as expressly
set forth herein.

 

76

--------------------------------------------------------------------------------

 

 

Section 9.2     Administrative Agent and its Affiliates. Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not Administrative Agent, and Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with Borrower or any Affiliate of Borrower as if
it were not Administrative Agent under the Loan Documents. The term “Lender” as
used herein and in all other Loan Documents, unless the context otherwise
clearly requires, includes Administrative Agent in its individual capacity as a
Lender (if applicable).

 

Section 9.3     Action by Administrative Agent. If Administrative Agent receives
from Borrower a written notice of an Event of Default pursuant to Section 5.5,
Administrative Agent shall promptly give each of the Lenders written notice
thereof. The obligations of Administrative Agent under the Loan Documents are
only those expressly set forth therein. Without limiting the generality of the
foregoing, Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in Sections 8.2 and 8.4. Unless and until the Required Lenders give
such direction, Administrative Agent may (but shall not be obligated to) take or
refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders. In no event, however, shall Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Loan Document, and Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Loan
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall be entitled to
assume that no Default or Event of Default exists unless notified in writing to
the contrary by a Lender or Borrower. In all cases in which the Loan Documents
do not require Administrative Agent to take specific action, Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.

 

Section 9.4     Consultation with Experts. Administrative Agent may consult with
legal counsel, independent public accountants, and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

 

77

--------------------------------------------------------------------------------

 

 

Section 9.5     Liability of Administrative Agent; Credit Decision. Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct, as
determined in a final non-appealable judgment of a court of competent
jurisdiction. Neither Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of
Borrower or any Subsidiary contained herein or in any other Loan Document; (iii)
the satisfaction of any condition specified in Section 4, except receipt of
items required to be delivered to Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document; and Administrative Agent
makes no representation of any kind or character with respect to any such matter
mentioned in this sentence. Administrative Agent may execute any of its duties
under any of the Loan Documents by or through employees, agents, and attorneys
in fact and shall not be answerable to the Lenders, Borrower, or any other
Person for the default or misconduct of any such agents or attorneys in fact
selected with reasonable care. Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, Administrative Agent shall have no responsibility for
confirming the accuracy of any compliance certificate or other document or
instrument received by it under the Loan Documents. Administrative Agent may
treat the payee of any Obligation as the holder thereof until written notice of
transfer shall have been filed with Administrative Agent signed by such payee in
form satisfactory to Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on Administrative Agent or any other Lender,
and based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to
Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of Borrower and its Subsidiaries, and Administrative Agent shall have no
liability to any Lender with respect thereto.

 

Section 9.6     Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by Borrower and except to the extent that any
event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified, as determined in a final
non-appealable judgment of a court of competent jurisdiction. The obligations of
the Lenders under this Section shall survive termination of this Agreement.
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to Administrative Agent or Swing Line Lender hereunder (whether as
fundings of participations, indemnities or otherwise, and with any amounts
offset for the benefit of Administrative Agent to be held by it for its own
account and with any amounts offset for the benefit of a Swing Line Lender to be
remitted by Administrative Agent to or for the account of such Swing Line
Lender, as applicable), but shall not be entitled to offset against amounts owed
to Administrative Agent or Swing Line Lender by any Lender arising outside of
this Agreement and the other Loan Documents.

 

78

--------------------------------------------------------------------------------

 

 

Section 9.7     Resignation of Administrative Agent and Successor Administrative
Agent. Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and Borrower. Upon any such resignation of Administrative
Agent, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which may be any Lender
hereunder or any commercial bank, or an Affiliate of a commercial bank, having
an office in the United States of America and having a combined capital and
surplus of at least $200,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the retiring
Administrative Agent shall be discharged from its duties and obligations
thereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent,
but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If Administrative Agent resigns
and no successor is appointed, the rights and obligations of such Administrative
Agent shall be automatically assumed by the Required Lenders and Borrower shall
be directed to make all payments due each Lender hereunder directly to such
Lender. If at any time any Swing Line Lender (x) resigns as Administrative Agent
pursuant to this Section 9.7 or (y) assigns all of its Commitment and Loans
pursuant to Section 11.10(a), BMO Harris Bank N.A. may, upon 30 days’ notice to
Borrower and the Lenders, resign as Swing Line Lender. In the event of any such
resignation by the Swing Line Lender, Borrower shall be entitled to appoint from
among the Lenders (with such Lender’s prior written consent) a successor Swing
Line Lender hereunder (which may include any Lender serving as successor
Administrative Agent); provided that the resignation of a Swing Line Lender
shall not take effect until the appointment and acceptance of such successor
Swing Line Lender. Upon the acceptance of a successor Swing Line Lender, (x)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender and (y) the
retiring Swing Line Lender shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents. If the Swing Line
Lender resigns, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Loans or fund risk participations in outstanding Swing Line
Loans hereunder.

 

Section 9.8     Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The Swing Line
Lender shall each have all of the benefits and immunities (i) provided to
Administrative Agent in this Section 9 with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Loans made
or to be made hereunder as fully as if the term “Administrative Agent,” as used
in this Section 9, included the Swing Line Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Swing Line Lender.

 

79

--------------------------------------------------------------------------------

 

 

Section 9.9     Hedging Liability and Funds Transfer and Deposit Account
Liability Arrangements. By virtue of a Lender’s execution of this Agreement or
an assignment agreement pursuant to Section 11.10, as the case may be, any
Affiliate of such Lender with whom Borrower or any Guarantor has entered into an
agreement creating Hedging Liability or Funds Transfer and Deposit Account
Liability shall be deemed a Lender party hereto for purposes of any reference in
a Loan Document to the parties for whom Administrative Agent is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Guaranties as more fully set forth in
Section 2.11. In connection with any such distribution of payments and
collections, or any request for the release of the Guaranties in connection with
the termination of the Commitments and the payment in full of the Obligations,
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified Administrative Agent
in writing of the amount of any such liability owed to it or its Affiliate prior
to such distribution or payment or release of Guaranties.

 

Section 9.10     Designation of Additional Agents. Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

 

Section 9.11     Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent or any Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Borrower or any other Loan Party, that at least one of the following
is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

80

--------------------------------------------------------------------------------

 

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of Borrower or any other Loan
Party, that:

 

(i)     none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

81

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent and the Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

Section 10.     The Guarantees.

 

Section 10.1     The Guarantees.

 

(a)     To induce the Lenders to provide the credits described herein and in
consideration of benefits expected to accrue to Borrower by reason of the Term
Loans and the Revolving Credit Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Subsidiary party
hereto (including any Subsidiary executing an Additional Guarantor Supplement in
the form attached hereto as Exhibit E or such other form acceptable to
Administrative Agent) hereby unconditionally and irrevocably guarantees jointly
and severally to Administrative Agent, the Lenders, and their Affiliates, the
due and punctual payment of all present and future Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability, including, but not
limited to, the due and punctual payment of principal of and interest on the
Loans and the due and punctual payment of all other Obligations now or hereafter
owed by Borrower under the Loan Documents and the due and punctual payment of
all Hedging Liability and Funds Transfer and Deposit Account Liability, in each
case as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, according to the terms hereof and
thereof (including all interest, costs, fees, and charges after the entry of an
order for relief against Borrower or such other obligor in a case under the
United States Bankruptcy Code or any similar proceeding, whether or not such
interest, costs, fees and charges would be an allowed claim against Borrower or
any such obligor in any such proceeding). In case of failure by Borrower or
other obligor punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by
Borrower or such obligor.

 

(b)     Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations. The
obligations of each Qualified ECP Guarantor under this Section 10.1(b) shall
remain in full force and effect until Payment in Full of the Hedging Liability,
and Funds Transfer and Deposit Account Liability. Each Qualified ECP Guarantor
intends that this Section 10.1(b) constitute, and this Section 10.1(b) shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

82

--------------------------------------------------------------------------------

 

 

Section 10.2     Guarantee Unconditional. The obligations of each Guarantor
under this Section 10 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a)     any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of Borrower or other obligor or of any other guarantor
under this Agreement or any other Loan Document or by operation of law or
otherwise;

 

(b)     any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability;

 

(c)     any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
Borrower or other obligor or of any other guarantor contained in any Loan
Document;

 

(d)     the existence of any claim, set off, or other rights which Borrower or
other obligor or any other guarantor may have at any time against Administrative
Agent, any Lender or any other Person, whether or not arising in connection
herewith;

 

(e)     any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against Borrower or
other obligor, any other guarantor, or any other Person or Property;

 

(f)     any application of any sums by whomsoever paid or howsoever realized to
any obligation of Borrower or other obligor, regardless of what obligations of
Borrower or other obligor remain unpaid;

 

(g)     any invalidity or unenforceability relating to or against Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability or any provision of applicable law or
regulation purporting to prohibit the payment by Borrower or other obligor or
any other guarantor of the principal of or interest on any Loan or any other
amount payable under the Loan Documents or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability; or

 

(h)     any other act or omission to act or delay of any kind by Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 10.

 

83

--------------------------------------------------------------------------------

 

 

Section 10.3     Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 10 shall remain
in full force and effect until the Commitments are terminated, and the principal
of and interest on the Loans and all other amounts payable by Borrower and the
Guarantors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid, all Hedging Liability and Funds Transfer and Deposit
Account Liability shall have been paid in full. If at any time any payment of
the principal of or interest on any Loan or any other amount payable by Borrower
or other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of Borrower or other obligor or of any guarantor,
or otherwise, each Guarantor’s obligations under this Section 10 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

 

Section 10.4     Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Commitments. If any amount shall be paid to a Guarantor
on account of such subrogation rights at any time prior to the later of (x) the
payment in full of the Obligations, Hedging Liability, and Funds Transfer and
Deposit Account Liability and all other amounts payable by Borrower hereunder
and the other Loan Documents and (y) the termination of the Commitments, such
amount shall be held in trust for the benefit of Administrative Agent and the
Lenders (and their Affiliates) and shall forthwith be paid to Administrative
Agent for the benefit of the Lenders (and their Affiliates) or be credited and
applied upon the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, whether matured or unmatured, in accordance with the terms of
this Agreement.

 

Section 10.5     Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by Administrative Agent,
any Lender, or any other Person against Borrower or other obligor, another
guarantor, or any other Person.

 

Section 10.6     Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 10 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 10 void or voidable under applicable law,
including fraudulent conveyance law.

 

Section 10.7     Stay of Acceleration. If acceleration of the time for payment
of any amount payable by Borrower or other obligor under this Agreement or any
other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of Borrower or such obligor, all such amounts
otherwise subject to acceleration under the terms of this Agreement or the other
Loan Documents, or under any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by Administrative Agent made at the
request of the Required Lenders.

 

84

--------------------------------------------------------------------------------

 

 

Section 10.8     Benefit to Guarantors. Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of Borrower has a direct impact on the success of each
Guarantor. Each Guarantor will derive substantial direct and indirect benefit
from the extensions of credit hereunder and each Guarantor acknowledges that
this guarantee is necessary or convenient to the conduct, promotion and
attainment of its business.

 

Section 10.9     Guarantor Covenants. Each Guarantor shall take such action as
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as Borrower is required by this Agreement
to prohibit such Guarantor from taking.

 

Section 10.10     Release of Guarantors. A Subsidiary of Borrower that is a
Guarantor shall automatically be released from its obligations under the Loan
Documents upon the consummation of any transaction permitted by this Agreement
as result of which such Guarantor ceases to be a Subsidiary of Borrower. In
connection with any termination or release pursuant to this Section 10.10,
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to any Guarantor, at Borrower’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 10.10
shall be without recourse to or warranty by the Administrative Agent.

 

Section 11.     Miscellaneous.

 

Section 11.1     No Waiver, Cumulative Remedies. No delay or failure on the part
of Administrative Agent or any Lender, or on the part of the holder or holders
of any of the Obligations, in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies under any Loan Document of Administrative Agent, the
Lenders, and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

 

Section 11.2     Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 11.3     Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

 

85

--------------------------------------------------------------------------------

 

 

Section 11.4     Survival of Indemnity and Certain Other Provisions. All
indemnity provisions and other provisions relative to reimbursement to the
Lenders of amounts sufficient to protect the yield of the Lenders with respect
to the Loans, including, but not limited to, Sections 3.4, 3.6, and 11.14, shall
survive the payment and satisfaction of all Obligations and the termination of
this Agreement and the other Loan Documents, and shall remain in force beyond
the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim thereunder. Each party’s obligations
under Sections 3.1, 3.2 and 3.3 shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. All such indemnity and
other provisions shall be binding upon the successors and assigns of Borrower
and shall inure to the benefit of each applicable Indemnitee and its successors
and assigns. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than to the extent that such
damages are determined by a court of the competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

Section 11.5     Sharing of Set Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided that if any such
purchase is made by any Lender, and if such excess payment or part thereof is
thereafter recovered from such purchasing Lender, the related purchases from the
other Lenders shall be rescinded ratably and the purchase price restored as to
the portion of such excess payment so recovered, but without interest.

 

Section 11.6     Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including
notice by facsimile or email transmission) and shall be given to the relevant
party at its physical address, facsimile number or email address set forth
below, or such other physical address, facsimile number or email address as such
party may hereafter specify by notice to Administrative Agent and Borrower given
by courier, by United States certified or registered mail, by facsimile, email
transmission or by other telecommunication device capable of creating a written
record of such notice and its receipt. Notices under the Loan Documents to any
Lender shall be addressed to its physical address, facsimile number or email
address set forth on its Administrative Questionnaire; and notices under the
Loan Documents to Borrower, any Guarantor or Administrative Agent shall be
addressed to its respective physical address, facsimile number or email
addresses set forth below:

 

86

--------------------------------------------------------------------------------

 

 

to Borrower or any Guarantor:

to Administrative Agent:

        Bio-Techne Corporation
614 McKinley Place Northeast
Minneapolis, MN 55413 BMO Harris Bank N.A.
50 South Sixth Street, Suite 1000
Minneapolis, MN 55402

Attention:
Telephone:
Facsimile:
Email:

Jim Hippel, CFO

612-656-4472

612-656-4400

Jim.Hippel@bio-techne.com

 

Attention:

 

Telephone:
Facsimile:

Email:

Jessica Markkula

VP, Commercial Banking

(612) 904-8594

(612) 904-8011

Jessica.Markkula@bmo.com

       

With a copy (not constituting notice) to:

With a copy (not constituting notice) to:

        Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402-1425 Jones Day
250 Vesey Street
New York, NY 10281-1047

Attention:
Telephone:
Facsimile:
Email:

Melodie Rose

(612) 492-7000

(612) 492-7077

Mrose@fredlaw.com

Attention:
Telephone:
Facsimile:
Email:

Lewis Grimm

(212) 326-3496

(212) 755-7306

lgrimm@jonesday.com

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such facsimile has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid, (iii) if by
email, when delivered (all such notices and communications sent by email shall
be deemed delivered upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgment)), or (iv) if given by
any other means, when delivered at the addresses specified in this Section or in
the relevant Administrative Questionnaire; provided that any notice given
pursuant to Section 2 shall be effective only upon receipt.

 

Section 11.7     Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, each of which shall be deemed an original, and all such
counterparts taken together shall constitute one and the same instrument.

 

Section 11.8     Successors and Assigns. This Agreement shall be binding upon
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of Administrative Agent and each of the Lenders, and their
respective successors and assigns, including any subsequent holder of any of the
Obligations. Borrower and the Guarantors may not assign any of their rights or
obligations under any Loan Document without the prior written consent of all of
the Lenders.

 

87

--------------------------------------------------------------------------------

 

 

Section 11.9     Participants. Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and/or the Commitments held by
such Lender at any time and from time to time to one or more other Persons;
provided that no such participation shall relieve any Lender of any of its
obligations under this Agreement, and, provided further that no such participant
shall have any rights under this Agreement except as provided in this Section,
and Administrative Agent shall have no obligation or responsibility to such
participant. Any agreement pursuant to which such participation is granted shall
provide that the granting Lender shall retain the sole right and responsibility
to enforce the obligations of Borrower under this Agreement and the other Loan
Documents including the right to approve any amendment, modification or waiver
of any provision of the Loan Documents, except that such agreement may provide
that such Lender will not agree to any modification, amendment or waiver of the
Loan Documents that would reduce the amount of or postpone any fixed date for
payment of any Obligation in which such participant has an interest. Any party
to which such a participation has been granted shall have the benefits of
Sections 3.1 and 3.2 (subject to the requirements and limitations therein,
including the requirements of Section 3.1(b), it being understood that the
documentation required under Section 3.1(b) shall be delivered to the
participating Lender), Section 3.4 and Section 3.6. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

Section 11.10     Assignments.

 

(a)     Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)     Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment
(including any outstanding Revolving Loans and Swing Loans) or outstanding Term
Loans or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and (B) in the case of any
assignment not described in subsection (a)(i)(A) of this Section, (x) the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Revolving Loans outstanding thereunder) or, if the applicable Revolving
Credit Commitment is not then in effect, the principal outstanding balance of
the Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent or, if “Effective Date” is
specified in the Assignment and Assumption, as of the Effective Date) shall not
be less than $5,000,000 and (y) the principal aggregate amount of the
outstanding Term Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to Administrative Agent or, if “Effective Date” is
specified in the Assignment and Assumption, as of the Effective Date) shall not
be less than $1,000,000, in each case, unless each of Administrative Agent and,
so long as no Event of Default has occurred and is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

88

--------------------------------------------------------------------------------

 

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Revolving Credits on a non-pro rata basis.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.10(a)(i)(B) and, in addition:

 

(A)     the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund or (z) such assignment is made in
connection with the primary syndication of the Commitments and Loans by the
Arrangers; provided that Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to Administrative
Agent within five (5) Business Days after having received notice thereof;

 

(B)     the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit or any unfunded Commitments with respect to any Term Credit if
such assignment is to a Person that is not a Lender with a Commitment in respect
of such Credit, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, or (ii) any Term Loans to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund;

 

(C)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

 

89

--------------------------------------------------------------------------------

 

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(a) Borrower or any of its Affiliates or Subsidiaries or (b) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (b).

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Swing Loans, if applicable, in accordance with
its applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 11.10(b), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2, 3.3, 3.6, 11.4 and 11.14 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.9.

 

90

--------------------------------------------------------------------------------

 

 

(b)     Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Minneapolis,
Minnesota, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of and stated interest on
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Borrower, Administrative Agent, and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(c)     Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

 

(d)     Notwithstanding anything to the contrary herein, if at any time the
Swing Line Lender assigns all of its Revolving Credit Commitments and Revolving
Loans pursuant to subsection (a) above, the Swing Line Lender may terminate the
Swing Line. In the event of such termination of the Swing Line, Borrower shall
be entitled to appoint another Lender to act as the successor Swing Line Lender
hereunder (with such Lender’s consent); provided that the failure of Borrower to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates the Swing Line, it shall retain all of the
rights of the Swing Line Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 2.7.

 

Section 11.11     Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) Borrower, (b) the Required Lenders, (c)
Administrative Agent and (d) if the rights or duties of the Swing Line Lender is
affected thereby, the Swing Line Lender, provided that:

 

(a)     no amendment or waiver pursuant to this Section 11.11 shall (A) increase
any Commitment of any Lender without the consent of such Lender, (B) reduce the
amount of (including by reducing the applicable interest rate), or postpone the
date for any scheduled payment of any principal of or interest on any Loan or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan (or participate
therein) hereunder, (C) reduce any voting percentages applicable to any Lender
without the consent of such Lender, (D) implement any changes to any pro rata
sharing provisions applicable to any Lender without the consent of such Lender,
(E) disproportionately affect the obligation of Borrower to reimburse
obligations with respect to the Revolving Credit Commitments, Revolving Loans or
Swing Loans without the approval of the Required Revolving Lenders, (F)
disproportionately affect the obligation of Borrower to make any payments with
respect to Term Loans without the approval of the Required Term Lenders, or (G)
amend, modify or waive Section 4.2 with respect to borrowings under the
Revolving Credit Commitments hereunder, or approve any amendment, waiver or
consent for the purpose of satisfying a condition precedent to borrowing under
the Revolving Credit Facility that would not be satisfied but for such
amendment, waiver or consent, without the approval of the Required Revolving
Lenders;

 

91

--------------------------------------------------------------------------------

 

 

(b)     no amendment or waiver pursuant to this Section 11.11 shall, unless
signed by each affected Lender, extend the Revolving Credit Termination Date,
the Term Loan Maturity Date, the Final Maturity Date or the Maturity Date of any
other credit facility, change the definition of Required Lenders or Required
Revolving Lenders, change the provisions of this Section 11.11, release any
material guarantor (except as otherwise provided for in the Loan Documents), or
affect the number of Lenders required to take any action hereunder or under any
other Loan Document; and

 

(c)     no amendment to Section 10 shall be made without the consent of the
Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders) and such Defaulting
Lender’s Commitments shall be excluded for purposes of determining “Required
Lenders”, except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (2) if the
Administrative Agent and Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and Borrower
shall be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement, (3) guarantees, collateral security documents and
related documents executed by Borrower or any other Loan Party in connection
with this Agreement may be in a form reasonably acceptable to the Administrative
Agent and may be amended, supplemented or waived without the consent of any
Lender if such amendment, supplement or waiver is delivered in order to (x)
comply with local law or advice of local counsel, (y) cure ambiguities,
omissions, mistakes or defects or (z) cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents, and (4) Borrower and the Administrative Agent may, without the
input or consent of any other Lender, effect amendments to this Agreement and
the other Loan Documents as may be necessary in the reasonable opinion of
Borrower and the Administrative Agent to effect the provisions of Section 2.16
(including, without limitation, to make amendments to any outstanding tranche of
Term Loans to permit any Incremental Term Loan Commitments and Term Loans
incurred under Section 2.16 to be “fungible” (including, without limitation, for
purposes of the Code) with such tranche of Term Loans, including, without
limitation, increases in the Applicable Margin or any fees payable to such
outstanding tranche of Term Loans or providing such outstanding tranche of Term
Loans with the benefit of any call protection or covenants that are applicable
to the proposed Incremental Term Loan Commitments or Term Loans; provided that
any such amendments or modifications to such outstanding tranche of Term Loans
shall not directly adversely affect the Lenders holding such tranche of Term
Loans without their consent).

 

92

--------------------------------------------------------------------------------

 

 

Section 11.12     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)      a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution Authority

 

Section 11.13     Headings. Section headings used in this Agreement are for
reference only and shall not limit or otherwise affect the construction of this
Agreement.

 

93

--------------------------------------------------------------------------------

 

 

Section 11.14     Costs and Expenses; Indemnification.

 

(a)     Borrower agrees to pay all documented costs and expenses of
Administrative Agent in connection with the preparation, due diligence
(including third party expenses, if any), negotiation, syndication,
administration, management, execution and delivery of the Loan Documents, or any
amendments, modifications or waivers of any provisions thereto, including the
reasonable and documented fees and disbursements of counsel to Administrative
Agent, in connection with the preparation, due diligence, negotiation, execution
and delivery of the Loan Documents, and any amendment, modification, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated, together with any fees and charges suffered or incurred by
Administrative Agent in connection with periodic environmental audits, fixed
asset appraisals, title insurance policies, collateral filing fees and lien
searches. Borrower agrees to pay to Administrative Agent and each Lender, and
any other holder of any Obligations outstanding hereunder, all costs and
expenses reasonably incurred or paid by Administrative Agent, such Lender, or
any such holder, including reasonable attorneys’ fees, disbursements, settlement
costs and court costs, in connection with any Default or Event of Default
hereunder or in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving Borrower or any
Guarantor as a debtor thereunder). Borrower further agrees to indemnify
Administrative Agent, Arrangers, each Lender, and any security trustee therefor
or Affiliate thereof, and each of their respective directors, partners,
officers, employees, agents, financial advisors, and consultants (each such
Person being called an “Indemnitee”) against all losses, claims, damages, costs,
penalties, judgments, liabilities and expenses (including all reasonable fees
and disbursements of counsel for any such Indemnitee and all reasonable expenses
of litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated hereby or thereby or the
direct or indirect application or proposed application of the proceeds of any
Loan, other than those which arise from the gross negligence or willful
misconduct of the party claiming indemnification, as determined in a final
non-appealable judgment of a court of competent jurisdiction. Borrower, upon
demand by Administrative Agent, Arrangers or a Lender at any time, shall
reimburse Administrative Agent or such Lender for any legal or other expenses
(including all reasonable and documented fees and disbursements of counsel for
any such Indemnitee) incurred in connection with investigating or defending
against any of the foregoing (including any settlement costs relating to the
foregoing) except if the same is directly due to the gross negligence or willful
misconduct of the party to be indemnified, as determined in a final
non-appealable judgment of a court of competent jurisdiction. To the extent
permitted by applicable law, neither Borrower nor any Guarantor shall assert,
and each such Person hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or the other Loan Documents or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof. The obligations of
Borrower under this Section shall survive the termination of this Agreement.

 

(b)     Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, costs, loss or expense, including response, remedial
or removal costs and all fees, charges, settlement costs, and disbursements of
counsel for any such Indemnitee, arising out of any of the following: (i) any
presence, release, threatened release or disposal of any hazardous or toxic
substance or petroleum by Borrower or any Subsidiary or otherwise occurring on
or with respect to its Property (whether owned or leased), (ii) the operation or
violation of any environmental law, whether federal, state, or local, and any
regulations promulgated thereunder, by Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), (iii)
any claim for personal injury or property damage in connection with Borrower or
any Subsidiary or otherwise occurring on or with respect to its Property
(whether owned or leased), (iv) any claim for damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet)
relating to Borrower and its Affiliates or this Agreement, any other Loan
Document or any transaction contemplated hereby or thereby and (v) the
inaccuracy or breach of any environmental representation, warranty or covenant
by Borrower or any Subsidiary made herein or in any other Loan Document
evidencing or securing any Obligations or setting forth terms and conditions
applicable thereto or otherwise relating thereto, except for damages arising
from the willful misconduct or gross negligence of the relevant Indemnitee, as
determined in a final non-appealable judgment of a court of competent
jurisdiction. This indemnification shall survive the payment and satisfaction of
all Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification. This
indemnification shall be binding upon the successors and assigns of Borrower and
shall inure to the benefit of Administrative Agent and the Lenders directors,
officers, employees, agents, and trustees, and their successors and assigns.

 

94

--------------------------------------------------------------------------------

 

 

Section 11.15     Set off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, each Lender, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by Borrower and each Guarantor at any time or from time to
time, subject to the prior written consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to Borrower, any
Guarantor or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, and in whatever currency denominated,
but not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, subsequent holder, or affiliate, to or for the credit or
the account of Borrower or such Guarantor, whether or not matured, against and
on account of the Obligations of Borrower or such Guarantor to that Lender, or
subsequent holder under the Loan Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Loan
Documents, irrespective of whether or not (a) that Lender, or subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

Section 11.16     Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

Section 11.17     Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and any claim, controversy, dispute or
cause of action (whether in contract, tort or otherwise) based upon, arising out
of or relating to this Agreement or any Loan Document, and the rights and duties
of the parties hereto or thereto, shall be governed by and construed and
determined in accordance with the internal laws of the State of New York.

 

95

--------------------------------------------------------------------------------

 

 

Section 11.18     Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

 

Section 11.19     Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control, (b)
neither Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that Administrative Agent or any Lender
may have received hereunder shall, at the option of Administrative Agent, be (i)
applied as a credit against the then outstanding principal amount of Obligations
hereunder and accrued and unpaid interest thereon (not to exceed the maximum
amount permitted by applicable law), (ii) refunded to Borrower, or (iii) any
combination of the foregoing, (d) the interest rate payable hereunder or under
any other Loan Document shall be automatically subject to reduction to the
maximum lawful contract rate allowed under applicable usury laws (the “Maximum
Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been, and shall be, reformed and modified to reflect such reduction in the
relevant interest rate, and (e) neither Borrower nor any guarantor or endorser
shall have any action against Administrative Agent or any Lender for any damages
whatsoever arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on Borrower’s
Obligations shall remain at the Maximum Rate until the Lenders have received the
amount of interest which such Lenders would have received during such period on
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

Section 11.20     Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as Borrower has one or more Subsidiaries.

 

96

--------------------------------------------------------------------------------

 

 

Section 11.21     Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

 

Section 11.22     Submission to Jurisdiction; Waiver of Venue; Service of
Process.

 

(a)     EACH OF BORROWER AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, SITTING IN THE
BOROUGH OF MANHATTAN, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT AND ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ANY GUARANTOR OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY OTHER JURISDICTION.

 

(b)     EACH OF BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)     EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.6. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

97

--------------------------------------------------------------------------------

 

 

Section 11.23     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.24     USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107 56 (signed into
law October 26, 2001)) (as amended or reauthorized from time to time, the “Act”)
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the Act, it is required
to obtain, verify, and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act.

 

Section 11.25     Confidentiality. Each of Administrative Agent and the Lenders
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors to the extent any such Person has a need to know such
Information (it being understood that the Persons to whom such disclosure is
made will first be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (by subpoena or otherwise) (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder (by
subpoena or otherwise), (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower or any Subsidiary and its obligations, (g) with the prior written
consent of Borrower, (h) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to Administrative Agent or any Lender on a non-confidential basis from
a source other than Borrower or any Subsidiary or any of their directors,
officers, employees or agents, including accountants, legal counsel and other
advisors, (i) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Loans or Commitments hereunder, or (j)
to entities which compile and publish information about the syndicated loan
market, provided that only basic information about the pricing and structure of
the transaction evidenced hereby may be disclosed pursuant to this subsection
(j). For purposes of this Section, “Information” means all information received
from Borrower or any of the Subsidiaries or from any other Person on behalf of
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by Borrower or any of its Subsidiaries or from any other Person on
behalf of Borrower or any of the Subsidiaries; provided that, in the case of
information received from Borrower or any Subsidiary, or on behalf of Borrower
or any Subsidiary, after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

98

--------------------------------------------------------------------------------

 

 

Section 11.26     No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging, lending and/or other
services regarding this Agreement provided by the Administrative Agent and/or
the Lenders, are arm’s-length commercial transactions between the Loan Parties,
on the one hand, and the Administrative Agent and/or Lenders, as applicable, on
the other hand, (ii) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b)(i) the Administrative Agent is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, neither the Administrative Agent nor any Lender has been, is
and/or will be acting as an advisor, agent or fiduciary, for any Loan Party or
any of their Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender has any obligation to any Loan Party or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their Affiliates, and neither the Administrative
Agent nor any Lender has any obligation to disclose any of such interests to any
Loan Party or its Affiliates. To the fullest extent permitted by law, each of
the Loan Parties hereby waives and releases, any claims that it may have against
the Administrative Agent or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

[SIGNATURE PAGES FOLLOW.]

 

99

--------------------------------------------------------------------------------

 

 

 

BIO-TECHNE CORPORATION

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Senior Vice President,

General Counsel and

Secretary

                     

RESEARCH AND DIAGNOSTIC

SYSTEMS, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

 

 

 

BIOSPACIFIC, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

BIONOSTICS, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

CYVEK, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

PROTEINSIMPLE

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

NOVUS BIOLOGICALS, LLC

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

CLINIQA CORPORATION

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

ADVANCED CELL DIAGNOSTICS

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

ATLANTA BIOLOGICALS, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

SCIENTIFIC VENTURES, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

         

TREVIGEN, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

QT HOLDINGS, CORP.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Secretary

                     

 EXOSOME DIAGNOSTICS, INC.

               

By:

/s/ Brenda S. Furlow

     

Name:

Brenda S. Furlow

     

Title:

Vice President and Secretary

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

BMO Harris Bank N.A., as

Administrative Agent, Swing Line Lender

and a Lender

               

By:

/s/ Jessica Markkula

     

Name:

Jessica Markkula

     

Title:

Vice President

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

J.P. Morgan Chase Bank, N.A., as a

Lender

               

By:

/s/ Suzanne Ergastolo

     

Name:

Suzanne Ergastolo

     

Title:

Executive Director

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

               

By:

/s/ Christopher M. Johnson

     

Name:

Christopher M. Johnson

     

Title:

Director

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

PNC Bank, National

    Association, as a Lender                

By:

/s/ Bridget Anderson

     

Name:

Bridget Anderson

     

Title:

Assistant Vice President

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  Bank of America, N.A., as a Lender                

By:

/s/ Linda Alto

     

Name:

Linda Alto

     

Title:

SVP

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  Regions Bank, as a Lender                

By:

/s/ Ned Spitzer

     

Name:

Ned Spitzer

     

Title:

Managing Director

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  Fifth Third Bank, as a Lender                

By:

/s/ Nathaniel Sher

     

Name:

Nathaniel Sher

     

Title:

Director

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  MUFG Bank, Ltd., as a Lender                

By:

/s/ Jaime Johnson

     

Name:

Jaime Johnson

     

Title:

Director

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  Goldman Sachs Bank USA, as a     Lender                

By:

/s/ Annie Carr

     

Name:

Annie Carr

     

Title:

Authorized Signatory

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

KeyBank National

Association, as a Lender

               

By:

/s/ Thomas A. Crandell

     

Name:

Thomas A. Crandell

     

Title:

Senior Vice President

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

  Citibank, N.A., as a Lender                

By:

/s/ Todd Kostelnik

     

Name:

Todd Kostelnik

     

Title:

Senior Vice President

 

 

 

[Bio-Techne - Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

Exhibit A
Notice of Borrowing

 

Date: __________ __, ____

 

To:

BMO Harris Bank N.A., as Administrative Agent for the Lenders, parties to the
Credit Agreement dated as of August 1, 2018 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among Bio-Techne
Corporation, the Guarantors party thereto, the Lenders party thereto, and BMO
Harris Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Bio-Techne Corporation (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.4 of the Credit
Agreement, of the Borrowing specified below:

 

1.     The Business Day of the proposed Borrowing is ___________, ____.

 

2.     The aggregate principal amount of the proposed Borrowing is
$______________.

 

3.     The Type of Loan requested is a [Term Loan][Revolving Loan][Swing Loan].

 

4.     The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.

 

5.     [If applicable:] The length of the Interest Period for the Eurodollar
Loans included in the Borrowing shall be ____ months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)     the representations and warranties of Borrower contained in Section 5 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); and

 

(b)     no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

 

BIO-TECHNE CORPORATION

               

By:

       

Name:

       

Title:

   

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

 

Exhibit B

Notice of Continuation/Conversion

 

Date: __________ __, ____

 

To:

BMO Harris Bank N.A., as Administrative Agent for the Lenders, parties to the
Credit Agreement dated as of August 1, 2018 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among Bio-Techne
Corporation, the Guarantors party thereto, the Lenders party thereto, and BMO
Harris Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Bio-Techne Corporation (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.4 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

 

1.     The conversion/continuation Date is __________, ____.

 

2.     The aggregate amount of the Loans to be [converted] [continued] is
$______________.

 

3.     The Type of Loan being [converted] [continued] is a [Term Loan]
[Revolving Loan].

 

4.     The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.

 

5.     [If applicable:] the length of the Interest Period for the Eurodollar
Loans included in the [conversion] [continuation] shall be ____ months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a)     the representations and warranties of Borrower contained in Section 5 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); provided, that
this condition shall not apply to the conversion of an outstanding Eurodollar
Loan to a Base Rate Loan; and

 

(b)     no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

 

BIO-TECHNE CORPORATION

               

By:

       

Name:

       

Title:

   

 

 

Exhibit B-1

--------------------------------------------------------------------------------

 

 

 

Exhibit C-1

 

[FORM OF] Term Note

 

U.S. $[________________] [__________ __], 20[__]

     

For Value Received, the undersigned, Bio-Techne Corporation, a Minnesota
corporation (the “Borrower”), hereby promises to pay to _____________________
(the “Lender”) or its registered assigns on the Term Loan Maturity Date of the
hereinafter defined Credit Agreement, at the principal office of Administrative
Agent in Minneapolis, Minnesota (or such other location as Administrative Agent
may designate to Borrower), in immediately available funds, the principal sum of
___________________________ and ____/100 Dollars ($_____________) or, if less,
the aggregate unpaid principal amount of all Term Loans made by the Lender to
Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of its Term Loan outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

 

This Note is one of the Term Notes referred to in the Credit Agreement dated as
of August 1, 2018, among Borrower, the Guarantors party thereto, the Lenders
party thereto and BMO Harris Bank N.A., as Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

BIO-TECHNE CORPORATION

               

By:

       

Name:

       

Title:

   

 

 

Exhibit C-1-1

--------------------------------------------------------------------------------

 

 

Exhibit C-2

 

[FORM OF] Revolving Note

 

U.S. $[________________] [__________ __], 20[__]

     

For Value Received, the undersigned, Bio-Techne Corporation, a Minnesota
corporation (the “Borrower”), hereby promises to pay to _____________________
(the “Lender”) or its registered assigns on the Revolving Credit Termination
Date of the hereinafter defined Credit Agreement, at the principal office of
Administrative Agent in Minneapolis, Minnesota (or such other location as
Administrative Agent may designate to Borrower), in immediately available funds,
the principal sum of ___________________________ and ____/100 Dollars
($_____________) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Revolving Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of August 1, 2018, among Borrower, the Guarantors party thereto, the
Lenders party thereto and BMO Harris Bank N.A., as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

BIO-TECHNE CORPORATION

               

By:

       

Name:

       

Title:

   

 

 

Exhibit C-2-1

--------------------------------------------------------------------------------

 

 

Exhibit C-3

[FORM OF] Swing Note

 

U.S. $20,000,000.00 [__________ __], 20[__]

     

For Value Received, the undersigned, Bio-Techne Corporation, a Minnesota
corporation (the “Borrower”), hereby promises to pay to BMO Harris Bank N.A.
(the “Lender”) or its registered assigns on the Revolving Credit Termination
Date of the hereinafter defined Credit Agreement, at the principal office of
Administrative Agent in Minneapolis, Minnesota (or such other location as
Administrative Agent may designate to Borrower), in immediately available funds,
the principal sum of Twenty Million and 00/100 Dollars ($20,000,000) or, if
less, the aggregate unpaid principal amount of all Swing Loans made by the
Lender to Borrower pursuant to the Credit Agreement, together with interest on
the principal amount of each Swing Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

 

This Note is the Swing Note referred to in the Credit Agreement dated as of
August 1, 2018, among Borrower, the Guarantors party thereto, the Lenders party
thereto and BMO Harris Bank N.A., as Administrative Agent (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”), and this Note
and the holder hereof are entitled to all the benefits provided for thereby or
referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

BIO-TECHNE CORPORATION

               

By:

       

Name:

       

Title:

   

 

 

Exhibit C-3-1

--------------------------------------------------------------------------------

 

 

Exhibit D

Bio-Techne Corporation

 

Compliance Certificate

 

To:

BMO Harris Bank N.A., as Administrative

Agent under, and the Lenders from time to

time party to, the Credit Agreement

described below

 

This Compliance Certificate is furnished to Administrative Agent and the Lenders
pursuant to that certain Credit Agreement dated as of August 1, 2018, among us
and the other parties thereto (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”). Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

 

The Undersigned hereby certifies ON BEHALF OF Borrower in his/her capacity as an
Authorized Representative of Borrower and not in an individual capacity, that:

 

1.     I am the duly elected ____________ of Bio-Techne Corporation;

 

2.     I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.     The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate[, except as set forth below]1;

 

4.     The financial statements required by Section 6.5 of the Credit Agreement
and being furnished to you concurrently with this Compliance Certificate are
true, correct and complete as of the date and for the periods covered thereby;
and

 

5.     The Schedule I hereto sets forth financial data and computations
evidencing Borrower’s compliance with certain covenants of the Credit Agreement,
all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant Sections
of the Credit Agreement.

 

6.     The Schedule II hereto sets forth a list of all Immaterial Subsidiaries
of Borrower. I confirm that (i) the Total Assets (determined on a consolidated
basis) of all Immaterial Subsidiaries does not exceed 5% of the aggregate Total
Assets of Borrower and its Subsidiaries on a consolidated basis or (ii) the
total revenues (determined on a consolidated basis) of all Immaterial
Subsidiaries does not exceed 5% of the aggregate total revenues of Borrower and
its Subsidiaries on a consolidated basis, in each case, as of the last day of,
or for the accounting period covered by the attached financial statements.

 

--------------------------------------------------------------------------------

1 If applicable.

D-1

--------------------------------------------------------------------------------

 

 

[Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

 

       

]

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of __________ __ 20__.

 

 

BIO-TECHNE CORPORATION

               

By:

       

Name:

       

Title:

   

 

 

D-2

--------------------------------------------------------------------------------

 

 

Schedule I
to Compliance Certificate

 

Bio-Techne Corporation

 

Compliance Calculations
for Credit Agreement dated as of August 1, 2018

 

Calculations as of _____________, _______

 

 

A.    Minimum Interest Coverage Ratio (Section 7.16(a))

         

1.    Net Income for past 4 quarters

$

       

2.    Interest Expense for past 4 quarters

         

3.    Income taxes for past 4 quarters

         

4.    Adjustments for:

         

(i)    Permitted Acquisitions adjustments including (A) inventory step-ups
associated with inventory, (B) one-time professional fees associated, (C) any
non-recurring fees, expenses or charges (including severance, restructuring
charges, relocation costs and one-time compensation charges) and (D) other
non-recurring extraordinary items; provided that cash adjustments under this
subsection are less than or equal to 15% of EBITDA

         

(ii)   gains or losses realized upon the sale or other disposition of any asset
that is not sold or disposed of in the ordinary course of business

         

(iii)  extraordinary or non-recurring charges, expenses, gains or losses

         

(iv)  any losses from an early extinguishment of indebtedness

         

(v)   all other non-cash compensation expenses from equity based compensation
and non-cash charges, non-cash expenses or non-cash gains or losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period)

         

TOTAL

         

5.    Sum of lines A1, A2, A3, and A4 (“EBIT”)

$

 

 

Schedule I-1

--------------------------------------------------------------------------------

 

 

6.    Cash interest payments for past 4 quarters

         

7.    Ratio of Line A5 to Line A6

 

____:1.00

     

8.    Line A7 ratio must not be less than

 

3.00:1.00

     

9.    Borrower is in compliance (circle yes or no)

 

yes/no

     

B.    Maximum Total Leverage Ratio (Section 7.16(b))

         

1.    Total Funded Debt (gross)

$

       

2.    Less unrestricted cash (up to $50MM)

         

3.    Total Funded Debt (net)

         

4.     EBIT

         

5.    Depreciation and Amortization Expense for past 4 quarters

         

6.    EBITDA of the target of a Permitted Acquisition

         

7.    Sum of Lines B4, B5 and B6 (“EBITDA”)

         

8.    Ratio of Line B3 to Line B7

 

____:1.00

     

9.    Line B8 ratio must not exceed

 

3.50:1.002

     

10.  Borrower is in compliance (circle yes or no)

 

yes/no

 

 

--------------------------------------------------------------------------------

2 During a Qualified Acquisition Period, such ratio shall be increased to 4.00
to 1.00.

 

Schedule I-2

--------------------------------------------------------------------------------

 

 

Schedule II
to Compliance Certificate

 

Bio-Techne Corporation

 

Immaterial Subsidiaries as of [__________ __], 201[_]

 

Schedule II-1

--------------------------------------------------------------------------------

 

 

Exhibit E

Additional Guarantor Supplement

 

 

BMO Harris Bank N.A., as Administrative Agent for the Lenders parties to the
Credit Agreement dated as of August 1, 2018, among Bio-Techne Corporation, as
Borrower, the Guarantors referred to therein, the Lenders from time to time
party thereto, Administrative Agent and the other parties thereto (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”)

______________, ___

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 5 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Sections 6 and 7 of the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including Section 10 thereof, to
the same extent and with the same force and effect as if the undersigned were a
signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to Administrative Agent, and it shall
not be necessary for Administrative Agent or any Lender, or any of their
Affiliates entitled to the benefits hereof, to execute this Agreement or any
other acceptance hereof. This Agreement shall be construed in accordance with
and governed by the internal laws of the State of New York.

 

 

Very truly yours,

 

        [Name of Subsidiary Guarantor]  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit E-1

--------------------------------------------------------------------------------

 

 

Exhibit F

Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] 4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swing line loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

--------------------------------------------------------------------------------

3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

5 Select as appropriate.

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit F-1

--------------------------------------------------------------------------------

 

 

1. Assignor[s]:    ________________________________          
_______________________________             2. Assignee[s]: 
_______________________________           _______________________________  
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]       3. 
Borrower:  Bio-Techne Corporation       4. Administrative Agent: 
______________________, as the administrative agent under the Credit Agreement  
    5.  Credit Agreement: The Credit Agreement dated as of August 1, 2018, among
Bio-Techne Corporation, the Guarantors from time to time party thereto, the
Lenders parties thereto, BMO Harris Bank N.A., as Administrative Agent, and the
other parties thereto       6. Assigned Interest[s]:  

 

Assignor[s]7

   

Assignee[s]8

   

Facility

Assigned9

   

Aggregate Amount of

Commitment/Loans for

all Lenders10

   

Amount of

Commitment/Loans

Assigned8

   

Percentage

Assigned of

Commitment/
Loans11

   

CUSIP

Number

                        $       $           %                               $  
    $           %                               $       $           %        

 

[7.     Trade Date:          ______________]12

 

[Page break]

 

--------------------------------------------------------------------------------

7 List each Assignor, as appropriate.

8 List each Assignee, as appropriate.

9  Fill in the appropriate terminology for the Types of facilities and/or Loans
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Credit Commitment”, “Term Loan Commitment”, “Term Loan” etc.)

10 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

11 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
the same Type of all applicable  Lenders thereunder.

12 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit F-2

--------------------------------------------------------------------------------

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]13

[NAME OF ASSIGNOR]

 

 

By:_____________________________________________

   Title:

 

[NAME OF ASSIGNOR]

 

 

By:_____________________________________________

   Title:

 

ASSIGNEE[S]14

[NAME OF ASSIGNEE]

 

 

By:_____________________________________________

   Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:_____________________________________________

   Title:

 

[Consented to and]15 Accepted:

 

BMO Harris Bank N.A., as

Administrative Agent and Swing Line Lender

 

By: _____________________________________________

Title:

 

 

--------------------------------------------------------------------------------

13 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

14 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

15 To be added only if the consent of the Administrative Agent and the Swing
Line Lender is required by the terms of the Credit Agreement.

 

Exhibit F-3

--------------------------------------------------------------------------------

 

 

[Consented to:]16

 

Bio-Techne Corporation

 

By: _____________________________________________

Title:

 

 

--------------------------------------------------------------------------------

16 To be added only if the consent of Borrower is required by the terms of the
Credit Agreement. 

 

Exhibit F-4

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

Bio-Techne Corporation Credit Agreement

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1     Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.     Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.10 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.5 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Annex 1-1

--------------------------------------------------------------------------------

 

 

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or by email of an Adobe portable document format file (also known as a
“PDF” file) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

Annex 1-2

--------------------------------------------------------------------------------

 

 

Exhibit G

Form of Credit Commitment Increase Supplement

 

Reference is made to the certain Credit Agreement dated as of August 1, 2018 (as
the same may hereafter by amended, supplemented or modified from time to time
the “Credit Agreement”), among Bio-Techne Corporation, a Minnesota corporation
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time a party thereto, BMO Harris Bank N.A., as Administrative Agent
(“Administrative Agent”), and the other parties thereto. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

The Lender identified on Schedule 1 hereto (the “Increasing Lender”),
Administrative Agent and Borrower agree as follows:

 

The Increasing Lender hereby irrevocably [increases its Revolving Credit
Commitment] [agrees to provide a new Incremental Term Loan Commitment] to
Borrower by the amount set forth on Schedule 1 hereto under the heading
“Principal Amount of Increased Credit Commitment” (the “Increased Credit
Commitment”) pursuant to Section 2.16 of the Credit Agreement. From and after
the Effective Date (as defined below), (i) the Increasing Lender will be a
[Revolving] [Term Loan] Lender under the Credit Agreement with respect to the
Increased Credit Commitment in addition to its existing Commitment under the
Credit Agreement and (ii) the total amount of the Commitment of the Increasing
Lender will be the amount set forth on Schedule 1 hereto under the heading
“Total Amount of Commitment of Increasing Lender (including Increased Credit
Commitment).”

 

Administrative Agent (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement; and (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of Borrower, any of
its Subsidiaries or any other obligor or the performance or observance by
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto.

 

The Increasing Lender (a) represents and warrants that it is legally authorized
to enter into this Credit Commitment Increase Supplement; (b) confirms that it
has received a copy of the Loan Documents, together with copies of the most
recent financial statements delivered pursuant to Section 6.5 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Credit
Commitment Increase Supplement; (c) agrees that it will, independently and
without reliance upon Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to Administrative Agent by the terms thereof, together
with such powers as are incidental thereto; and (e) agrees that it will be bound
by the provisions of the Loan Documents and will perform in accordance with its
terms all the obligations which by the terms of the Loan Documents are required
to be performed by it as a Lender.

 

Exhibit G-1

--------------------------------------------------------------------------------

 

 

The effective date of this Credit Commitment Increase Supplement shall be the
Effective Date of the Increased Credit Commitment described in Schedule 1 hereto
(the “Effective Date”). Following the execution of this Credit Commitment
Increase Supplement by each of the Increasing Lender and Borrower, it will be
delivered to Administrative Agent for acceptance and recording by it pursuant to
the Credit Agreement, effective as of the Effective Date (which shall not,
unless otherwise agreed to by Administrative Agent, be earlier than five
Business Days after the date of such acceptance and recording by Administrative
Agent).

 

Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments in respect of the Increased Credit
Commitment (including payments of principal, interest, fees and other amounts)
to the Increasing Lender for amounts which have accrued on and subsequent to the
Effective Date.

 

This Credit Commitment Increase Supplement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Commitment
Increase Supplement to be executed as of the date first written above by their
respective duly authorized officers on Schedule 1 hereto.

 

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

Exhibit G-2

--------------------------------------------------------------------------------

 

 

Schedule 1

to Credit Commitment Increase Supplement

 

Name of Increasing Lender:

 

 

Effective Date of Increased Credit Commitment:

 

 

Commitment Type being increased17:

 

   

 

Principal Amount of Increased Commitment:

Total Amount of Commitments of Increasing Lender

(including Increased Credit Commitment):

   

$____________________

$____________________

 

 

[NAME OF INCREASING LENDER]

       

Name:

   

Title:

   

 

BIO-TECHNE CORPORATION

       

Name:

   

Title:

   

 

Accepted and consented to by the Administrative Agent and the Swing Line Lender
this ___ day of __________

 

BMO Harris Bank N.A., as Administrative Agent and Swing Line Lender

   

By:

   

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

17 State whether such increased Commitments are Revolving Credit Commitments or
Incremental Term Loan Commitment.

 

Schedule 1 to Exhibit G

--------------------------------------------------------------------------------

 

 

Schedule 1

Commitments

 

Name of Lender

 

Revolving Credit Commitment

   

Percentage of

Revolving Credit

Commitments

   

Term Loan Commitments

   

Percentage of

Term Loan

Commitments

                                   

BMO Harris Bank N.A.

  $ 98,823,529.40       16.4706 %   $ 41,176,470.60       16.4706 %            
                     

JPMorgan Chase Bank, N.A.

  $ 98,823,529.40       16.4706 %   $ 41,176,470.60       16.4706 %            
                     

Wells Fargo Bank, National Association

  $ 60,000,000.00       10.0000 %   $ 25,000,000.00       10.0000 %            
                     

PNC Bank, National Association

  $ 60,000,000.00       10.0000 %   $ 25,000,000.00       10.0000 %            
                     

Bank of America, N.A.

  $ 49,411,764.71       8.2353 %   $ 20,588,235.29       8.2353 %              
                   

Regions Bank

  $ 49,411,764.71       8.2353 %   $ 20,588,235.29       8.2353 %              
                   

Fifth Third Bank

  $ 49,411,764.71       8.2353 %   $ 20,588,235.29       8.2353 %              
                   

MUFG Bank, Ltd.

  $ 49,411,764.71       8.2353 %   $ 20,588,235.29       8.2353 %              
                   

Goldman Sachs Bank USA

  $ 28,235,294.12       4.7059 %   $ 11,764,705.88       4.7059 %              
                   

KeyBank National Association

  $ 28,235,294.12       4.7059 %   $ 11,764,705.88       4.7059 %              
                   

Citibank, N.A.

  $ 28,235,294.12       4.7059 %   $ 11,764,705.88       4.7059 %              
                   

Total

  $ 600,000,000       100 %   $ 250,000,000       100 %

 

Schedule 1

--------------------------------------------------------------------------------

 

 

Schedule 5.2

Subsidiaries

 

 

Name

Jurisdiction of

Organization

Percentage

Ownership

Owner

Advanced Cell Diagnostics

Delaware

100%

Bio-Techne Corporation

Advanced Cell Diagnostics (Beijing) Co. Ltd.

China

100%

Advanced Cell Diagnostics

Alpha Innotech Corp.

Delaware

100%

ProteinSimple

Atlanta Biologicals, Inc.

Georgia

100%

Bio-Techne Corporation

Bio-Techne AG

Switzerland

100%

Bio-Techne Ltd.

Bio-Techne Canada Corporation

Nova Scotia

100%

Novus Canada, Int’l., LLC

Bio-Techne China Co., Ltd.

China

100%

Research and Diagnostic Systems, Inc.

Bio-Techne GmbH

Germany

100%

Bio-Techne Ltd.

Bio-Techne Hong Kong, Ltd.

Hong Kong

100%

Bio-Techne China Co., Ltd.

Bio-Techne India Private Limited

India

100%

Research and Diagnostic Systems, Inc.

Bio-Techne Ltd.

United Kingdom

100%

Bio-Techne Corporation

Bio-Techne Singapore Pte. Ltd.

Singapore

100%

Research and Diagnostic Systems, Inc.

Bio-Techne S.r.l.

Italy

100%

Bio-Techne Ltd.

Bio-Techne R&D Systems s.r.o.

Czech Republic

100%

Bio-Techne Ltd.

Bio-Techne R&D Systems, S.L.

Spain

100%

Bio-Techne Ltd.

Bio-Techne R&D Systems Kft.

Hungary

100%

Bio-Techne Ltd.

Bio-Techne sp. z o. o.

Poland

100%

Bio-Techne Ltd.

Bionostics, Inc.

Massachusetts

100%

Research and Diagnostic Systems, Inc.

BiosPacific, Inc.

Minnesota

100%

Research and Diagnostic Systems, Inc.

Boston Biochem, Inc.

Minnesota

100%

Research and Diagnostic Systems, Inc.

Cliniqa Corporation

California

100%

Bio-Techne Corporation

CyVek, Inc.

Delaware

100%

Research and Diagnostic Systems, Inc.

Eurocell Diagnostics

France

100%

Bio-Techne, Ltd.

Exosome Diagnostics, Inc.

Delaware

100%

Bio-Techne Corporation

Imgenex Corporation

California

100%

Novus Holdings, LLC

McLaren Reorganization Sub II, LLC

Delaware

100%

ProteinSimple

Novus Biologicals, LLC

Delaware

89%

Novus Holdings, LLC

Novus Biologicals, LLC

Delaware

11%

Imgenex Corporation

Novus Biologicals, Ltd.

United Kingdom

100%

Novus Biologicals, LLC

Novus Canada Int’l., LLC

Delaware

100%

Novus Biologicals, LLC

Novus Holdings, LLC

Delaware

100%

Bio-Techne Corporation

Protein Forest, Inc.

Delaware

100%

ProteinSimple

ProteinSimple

Delaware

100%

Bio-Techne Corporation

ProteinSimple Hong Kong Ltd.

Hong Kong

100%

Alpha Innotech Corp.

ProteinSimple Japan K.K.

Japan

100%

ProteinSimple

ProteinSimple Ltd.

Ontario, Canada

100%

McLaren Reorganization Sub II, LLC

ProteinSimple Science and Technology (Shanghai) Co., Ltd.

China

100%

ProteinSimple Hong Kong Ltd.

R&D Systems France

France

100%

Bio-Techne Ltd.

Research and Diagnostic Systems, Inc.

Minnesota

100%

Bio-Techne Corporation

Scientific Ventures, Inc.

Georgia

100%

Bio-Techne Corporation

Shanghai PrimeGene Bio-Tech Co., Ltd.

China

100%

Bio-Techne China Co., Ltd.

Tocris Cookson Limited

United Kingdom

100%

Bio-Techne Ltd.

Trevigan, Inc.

Maryland

100%

Bio-Techne Corporation

Trevigan Cell Assays, LLC

Maryland

100%

Bio-Techne Corporation

QT Holdings Corp.

Delaware

100%

Bio-Techne Corporation

Zephyrus Biosciences, Inc.

Delaware

100%

ProteinSimple

 

Schedule 5.2

--------------------------------------------------------------------------------

 

 

Schedule 7.1

(Indebtedness)

 

None.

 

 

Schedule 7.1